Exhibit 10.1

COCA-COLA CONSOLIDATED, INC.

$300,000,000

PRIVATE SHELF FACILITY

 

 

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

 

Dated as of January 23, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not Part of Agreement)

 

         Page  

1.

 

AUTHORIZATION OF ISSUE OF NOTES

     1  

2.

 

PURCHASE AND SALE OF NOTES

     2    

2A.   [Reserved]

     2    

2B.   Purchase and Sale of Shelf Notes

     2    

2B(1). Facility

     2    

2B(2). Issuance Period

     2    

2B(3). Periodic Spread Information

     2    

2B(4). Request for Purchase

     3    

2B(5). Rate Quotes

     3    

2B(6). Acceptance

     4    

2B(7). Market Disruption

     4    

2B(8). Facility Closings

     5    

2B(9). Fees

     5    

2B(9)(i) [Reserved]

     5    

2B(9)(ii) Issuance Fee

     5    

2B(9)(iii) Delayed Delivery Fee

     6    

2B(9)(iv) Cancellation Fee

     6  

3.

 

CONDITIONS OF CLOSING

     7    

3A.   Closing Documents

     7    

3B.   Opinion of Purchaser’s Special Counsel

     9    

3C.   Representations and Warranties; No Default

     9    

3D.   Purchase Permitted by Applicable Laws

     9    

3E.   Payment of Fees and Expenses

     9    

3F.   Payment Instructions

     9    

3G.   Sale to Other Purchasers

     9    

3H.   Private Placement Number

     9  

4.

 

PREPAYMENTS

     9    

4A.   [Reserved]

     9    

4B.   Required Prepayments of Shelf Notes

     10  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not Part of Agreement)

 

         Page    

4C.   Optional Prepayment with Yield-Maintenance Amount or Prepayment Premium

     10    

4D.   Notice of Optional Prepayment

     10    

4E.   Application of Prepayments

     10    

4F.   No Acquisition of Notes

     10  

5.

 

AFFIRMATIVE COVENANTS

     11    

5A.   Financial Statements; Notice of Defaults

     11    

5B.   Use of Proceeds

     12    

5C.   Certain Notices

     12    

5D.   Conduct of Business

     13    

5E.   Taxes

     13    

5F.   Insurance

     13    

5G.   Compliance with Law

     13    

5H.   Maintenance of Property

     14    

5I.   Inspection of Property

     14    

5J.   Preservation of Material Agreements

     14    

5K.   Payment of Claims

     14    

5L.   Information Required by Rule 144A

     15    

5M.  Subsidiary Guarantors

     15  

6.

 

NEGATIVE COVENANTS

     15    

6A.   Merger, Consolidation, Etc.

     15    

6B.   Liens

     16    

6C.   Asset Dispositions

     17    

6D.   Subsidiary Debt

     18    

6E.   Financial Covenants

     18    

6E(1). Consolidated Cash Flow/Fixed Charges Ratio

     18    

6E(2). Consolidated Funded Indebtedness/Cash Flow Ratio

     18    

6F.   Terrorism Sanctions Regulations

     19    

6G.   Most Favored Lender Status

     19  

7.

  EVENTS OF DEFAULT      19  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not Part of Agreement)

 

         Page    

7A.   Acceleration

     19    

7B.   Rescission of Acceleration

     23    

7C.   Notice of Acceleration or Rescission

     23    

7D.   Other Remedies

     23  

8.

  REPRESENTATIONS, COVENANTS AND WARRANTIES      23    

8A.   Organization; Corporate Power; Due Authorization

     23    

8B.   Enforceability

     24    

8C.   Financial Statements

     24    

8D.   No Material Adverse Change

     25    

8E.   Actions Pending

     25    

8F.   Margin Stock

     25    

8G.   Investment Company Status

     25    

8H.   No Untrue Statement of Material Fact

     25    

8I.   Annual Reports

     25    

8J.   Compliance with Laws

     26    

8K.   Taxes

     26    

8L.   Material Subsidiaries

     26    

8M.  Offering of Notes

     26    

8N.   Foreign Assets Control Regulations, Etc.

     27    

8O.   Rule 144A

     29  

9.

  REPRESENTATIONS OF THE PURCHASERS      29    

9A.   Nature of Purchase

     29    

9B.   Source of Funds

     29    

9C.   Independent Investigation

     31  

10.

  DEFINITIONS; ACCOUNTING MATTERS      31    

10A.   Yield-Maintenance Terms

     31    

10B.   Other Terms

     31    

10C.   Accounting Principles, Terms and Determinations

     47    

11.  MISCELLANEOUS

     47    

11A.   Note Payment

     47  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not Part of Agreement)

 

         Page    

11B.   Expenses; Indemnification

     48    

11C.   Consent to Amendments

     49    

11D.   Form, Registration, Transfer and Exchange of Notes; Lost Notes

     50    

11E.   Persons Deemed Owners; Participations

     51    

11F.   Survival of Representations and Warranties; Entire Agreement

     51    

11G.   Successors and Assigns

     51    

11H.   Independence of Covenants

     51    

11I.  Notices

     51    

11J.  Payments Due on Non-Business Days

     52    

11K.   Severability

     52    

11L.   Descriptive Headings

     52    

11M.  Satisfaction Requirement

     52    

11N.   Governing Law

     52    

11O.   Consent to Jurisdiction; Waiver or Immunities

     52    

11P.   Waiver of Jury Trial

     53    

11Q.   Severalty of Obligations

     53    

11R.   Counterparts

     54    

11S.   Binding Agreement

     54    

11T.   Maximum Interest

     54    

11U.   Directly or Indirectly

     55    

11V.   Transaction References

     55  

 

-iv-



--------------------------------------------------------------------------------

INFORMATION SCHEDULE

SCHEDULE 6B – EXISTING LIENS

SCHEDULE 6D – PERMITTED INDEBTEDNESS

SCHEDULE 8E – ACTIONS PENDING

SCHEDULE 8K – TAX CLAIMS

SCHEDULE 8J – LITIGATION

SCHEDULE 8L – SUBSIDIARIES AND MATERIAL SUBSIDIARIES

EXHIBIT A-1 – FORM OF FIXED RATE SHELF NOTE

EXHIBIT A-2 – FORM OF FLOATING RATE SHELF NOTE

EXHIBIT B – FORM OF FUNDS DELIVERY INSTRUCTION LETTER

EXHIBIT C – FORM OF REQUEST FOR PURCHASE

EXHIBIT D – FORM OF CONFIRMATION OF ACCEPTANCE

EXHIBIT E – FORM OF COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

COCA-COLA CONSOLIDATED, INC.

4100 Coca-Cola Plaza

Charlotte, NC 28211

As of January 23, 2019

MetLife Investment Advisors, LLC (“MetLife”)

One MetLife Way

Whippany, New Jersey 07981

Attention: Director, Private Placements

Each MetLife Affiliate (as hereinafter

defined) which becomes bound by certain

provisions of this Agreement as hereinafter

provided (the “Purchasers”)

Ladies and Gentlemen:

The undersigned, Coca-Cola Consolidated, Inc. (herein called the “Company”),
hereby agrees with you as follows:

1. AUTHORIZATION OF ISSUE OF NOTES.

The Company will authorize the issue of its senior promissory notes (the “Shelf
Notes”) in the aggregate principal amount of $300,000,000, to be dated the date
of issue thereof, to mature, in the case of each Fixed Rate Note so issued, no
more than fifteen (15) years after the date of original issuance thereof and, in
the case of each Floating Rate Note so issued, no more than ten (10 years after
the date of original issuance thereof, to have an average life, in the case of
each Fixed Rate Note so issued, of no more than fifteen (15) years after the
date of original issuance thereof and, in the case of each Floating Rate Note so
issued, no more than ten (10 years after the date of original issuance thereof,
to bear interest on the unpaid balance thereof from the date thereof at the rate
per annum, and to have such other particular terms, as shall be set forth, in
the case of each Shelf Note so issued, in the Confirmation of Acceptance with
respect to such Shelf Note delivered pursuant to paragraph 2B(6), but with
interest at the Default Rate if an Event of Default described in paragraph 7A(i)
or (ii) has occurred and is continuing and at the Default Rate on any overdue
Yield-Maintenance Amount, Prepayment Premium, Breakage Amount and interest, and
to be substantially in the form of Exhibit A-1 attached hereto in the case of a
Fixed Rate Note or Exhibit A-2 attached hereto in the case of a Floating Rate
Note. The terms “Note”, “Notes”, “Shelf Note” and “Shelf Notes” as used herein
shall include each Shelf Note delivered pursuant to any provision of this
Agreement and each Shelf Note delivered in substitution or exchange for any such
Shelf Note pursuant to any such provision. Notes which have (i) the same final
maturity, (ii) the same principal prepayment dates, (iii) the same principal
prepayment amounts (as



--------------------------------------------------------------------------------

a percentage of the original principal amount of each Note), (iv) the same
interest rate (or, in the case of Floating Rate Notes, the same Floating Rate
Note Margin), (v) the same interest payment periods and (vi) the same date of
issuance (which, in the case of a Note issued in exchange for another Note,
shall be deemed for these purposes the date on which such Note’s ultimate
predecessor Note was issued), are herein called a “Series” of Notes.

2. PURCHASE AND SALE OF NOTES.

2A. [Reserved].

2B. Purchase and Sale of Shelf Notes.

2B(1). Facility. MetLife is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by MetLife and MetLife
Affiliates from time to time, the purchase of Shelf Notes pursuant to this
Agreement. The willingness of MetLife to consider such purchase of Shelf Notes
is herein called the “Facility”. The “Available Facility Amount” at any time
shall mean (x) $300,000,000 less (y) the aggregate principal amount of Shelf
Notes previously purchased and sold pursuant to this Agreement, less (z) the
aggregate principal amount of Accepted Notes that have not been purchased and
sold hereunder and for which closing has not been cancelled. NOTWITHSTANDING THE
WILLINGNESS OF METLIFE TO CONSIDER PURCHASES OF SHELF NOTES, THIS AGREEMENT IS
ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER METLIFE NOR ANY METLIFE
AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES,
OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF
SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY
METLIFE OR ANY METLIFE AFFILIATE.

2B(2). Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement (or if such anniversary is not a Business Day, the Business Day next
preceding such anniversary) and (ii) the thirtieth day after MetLife shall have
given to the Company, or the Company shall have given to MetLife, written notice
stating that it elects to terminate the issuance and sale of Shelf Notes
pursuant to this Agreement (or if such thirtieth day is not a Business Day, the
Business Day next preceding such thirtieth day). The period during which Shelf
Notes may be issued and sold pursuant to this Agreement is herein called the
“Issuance Period”.

2B(3). Periodic Spread Information. Not later than 9:30 A.M. (New York City
time) on a Business Day during the Issuance Period if there is an Available
Facility Amount on such Business Day, the Company may request by telecopier or
telephone, and MetLife will, to the extent reasonably practicable, provide to
the Company on such Business Day (or, if such request is received after 9:30
A.M. (New York City time) on such Business Day, on the following Business Day),
information (by

 

2



--------------------------------------------------------------------------------

telecopier or telephone) with respect to various spreads at which MetLife or
MetLife Affiliates might be interested in purchasing Shelf Notes of different
average lives; provided, however, that the Company may not make such requests
more frequently than once in every five Business Days or such other period as
shall be mutually agreed to by the Company and MetLife. The amount and content
of information so provided shall be in the sole discretion of MetLife but it is
the intent of MetLife to provide information which will be of use to the Company
in determining whether to initiate procedures for use of the Facility.
Information so provided shall not constitute an offer to purchase Shelf Notes,
and neither MetLife nor any MetLife Affiliate shall be obligated to purchase
Shelf Notes at the spreads specified. Information so provided shall be
representative of potential interest only for the period commencing on the day
such information is provided and ending on the earlier of the fifth Business Day
after such day and the first day after such day on which further spread
information is provided. MetLife may suspend or terminate providing information
pursuant to this paragraph 2B(3) for any reason, including its determination
that the credit quality of the Company has declined since the date of this
Agreement.

2B(4). Request for Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”). Each Request for Purchase shall
be made to MetLife by telecopier or overnight delivery service, and shall
(i) specify the aggregate principal amount of Shelf Notes covered thereby, which
shall not be less than $10,000,000 and not be greater than the Available
Facility Amount at the time such Request for Purchase is made, (ii) specify
whether the interest rate will be fixed or floating, (iii) specify the principal
amounts, final maturities, principal prepayment dates and amounts and (a) in the
case of Fixed Rate Notes, the interest payment period (quarterly or semi-annual
in arrears), and (b) in the case of Floating Rate Notes, the Interest Period
(which shall be one, three or six months in arrears) of the Shelf Notes covered
thereby and the Floating Rate Notice Provider, (iii) specify the use of proceeds
of such Shelf Notes, (iv) specify the proposed day for the closing of the
purchase and sale of such Shelf Notes, which shall be a Business Day during the
Issuance Period not less than 10 days and not more than 25 days after the making
of such Request for Purchase, (v) specify the number of the account and the name
and address of the depository institution to which the purchase prices of such
Shelf Notes are to be transferred on the Closing Day for such purchase and sale,
(vi) certify that the representations and warranties contained in paragraph 8
are true in all material respects on and as of the date of such Request for
Purchase after giving effect to any updated schedules and that there exists on
the date of such Request for Purchase no Event of Default or Default, and
(vii) be substantially in the form of Exhibit C attached hereto. Each Request
for Purchase shall be in writing and shall be deemed made when received by
MetLife.

2B(5). Rate Quotes. Not later than five Business Days after the Company shall
have given MetLife a Request for Purchase pursuant to paragraph 2B(4), MetLife
may, but shall be under no obligation to, provide to the Company by telephone or
telecopier, in each case between 9:30 A.M. and 1:30 P.M. New York City time (or
such later time as MetLife may elect) interest rate and/or margin quotes for the
several principal amounts, maturities, principal prepayment schedules, and
interest payment

 

3



--------------------------------------------------------------------------------

periods of Shelf Notes specified in such Request for Purchase. Each quote
(1) relating to a Fixed Rate Note shall represent the interest rate per annum
payable on the outstanding principal balance of such Shelf Notes at which
MetLife or a MetLife Affiliate would be willing to purchase such Shelf Notes at
100% of the principal amount thereof and (2) relating to a Floating Rate Note,
shall represent the Floating Rate Note Margin over LIBOR for the specified
Interest Period at which MetLife or a MetLife Affiliate would be willing to
purchase such Shelf Notes at 100% of the principal amount thereof.

2B(6). Acceptance. Within 30 minutes after MetLife shall have provided any
interest rate and/or margin quotes pursuant to paragraph 2B(5) or such shorter
period as MetLife may specify to the Company (such period herein called the
“Acceptance Window”), the Company may, subject to paragraph 2B(7), elect to
accept such interest rate and/or margin quotes as to not less than $10,000,000
aggregate principal amount of the Shelf Notes specified in the related Request
for Purchase. Such election shall be made by an Authorized Officer of the
Company notifying MetLife by telephone or telecopier within the Acceptance
Window that the Company elects to accept such interest rate and/or margin
quotes, specifying the Shelf Notes (each such Shelf Note being herein called an
“Accepted Note”) as to which such acceptance (herein called an “Acceptance”)
relates. The day the Company notifies an Acceptance with respect to any Accepted
Notes is herein called the “Acceptance Day” for such Accepted Notes. Any
interest rate and margin quotes as to which MetLife does not receive an
Acceptance within the Acceptance Window shall expire, and no purchase or sale of
Shelf Notes hereunder shall be made based on such expired interest rate or
margin quotes. Subject to paragraph 2B(7) and the other terms and conditions
hereof, the Company agrees to sell to MetLife or a MetLife Affiliate, and
MetLife agrees to purchase, or to cause the purchase by a MetLife Affiliate of,
the Accepted Notes at 100% of the principal amount of such Notes. As soon as
practicable following the Acceptance Day, the Company, MetLife and each MetLife
Affiliate which is to purchase any such Accepted Notes will execute a
confirmation of such Acceptance substantially in the form of Exhibit D attached
hereto (herein called a “Confirmation of Acceptance”). If the Accepted Note is a
Floating Rate Note, then the Floating Rate Note Margin specified in the
Confirmation of Acceptance shall remain constant for the life of such Note. If
the Company should fail to execute and return to MetLife within three Business
Days following receipt thereof a Confirmation of Acceptance with respect to any
Accepted Notes, MetLife may at its election at any time prior to its receipt
thereof cancel the closing with respect to such Accepted Notes by so notifying
the Company in writing.

2B(7). Market Disruption. Notwithstanding the provisions of paragraph 2B(6), if
MetLife shall have provided interest rate and/or margin quotes pursuant to
paragraph 2B(5) and thereafter prior to the time an Acceptance with respect to
such quotes shall have been notified to MetLife in accordance with paragraph
2B(6) the domestic market for U.S. Treasury securities or derivatives shall have
closed or there shall have occurred a general suspension, material limitation,
or significant disruption of trading in securities generally on the New York
Stock Exchange or in the domestic market for U.S. Treasury securities or
derivatives, then such interest rate and margin quotes shall expire, and no
purchase or sale of Shelf Notes hereunder shall be made based on such expired
interest rate or margin quotes. If the Company thereafter notifies MetLife of
the Acceptance of any such interest rate or margin quotes, such Acceptance shall
be ineffective for all purposes of this Agreement, and MetLife shall promptly
notify the Company that the provisions of this paragraph 2B(7) are applicable
with respect to such Acceptance.

 

4



--------------------------------------------------------------------------------

2B(8). Facility Closings. Not later than 11:30 A.M. (New York City time) on the
Closing Day for any Accepted Notes, the Company will deliver to each Purchaser
listed in the Confirmation of Acceptance relating thereto at the offices of the
Schiff Hardin LLP, 666 Fifth Avenue, 12th Floor, New York, New York 10103, the
Accepted Notes to be purchased by such Purchaser in the form of one or more
Notes in authorized denominations as such Purchaser may request for each Series
of Accepted Notes to be purchased on the Closing Day, dated the Closing Day and
registered in such Purchaser’s name (or in the name of its nominee), against
payment of the purchase price thereof by transfer of immediately available funds
for credit to the Company’s account specified in the Request for Purchase of
such Notes. If the Company fails to tender to any Purchaser the Accepted Notes
to be purchased by such Purchaser on the scheduled Closing Day for such Accepted
Notes as provided above in this paragraph 2B(8), or any of the conditions
specified in paragraph 3 shall not have been fulfilled by the time required on
such scheduled Closing Day, the Company shall, prior to 1:00 P.M., New York City
time, on such scheduled Closing Day notify MetLife (which notification shall be
deemed received by each Purchaser) in writing whether (i) such closing is to be
rescheduled (such rescheduled date to be a Business Day during the Issuance
Period not less than one Business Day and not more than 10 Business Days after
such scheduled Closing Day (the “Rescheduled Closing Day”)) and certify to
MetLife (which certification shall be for the benefit of each Purchaser) that
the Company reasonably believes that it will be able to comply with the
conditions set forth in paragraph 3 on such Rescheduled Closing Day and that the
Company will pay the Delayed Delivery Fee in accordance with paragraph
2B(9)(iii) or (ii) such closing is to be canceled. In the event that the Company
shall fail to give such notice referred to in the preceding sentence, MetLife
(on behalf of each Purchaser) may at its election, at any time after 1:00 P.M.,
New York City time, on such scheduled Closing Day, notify the Company in writing
that such closing is to be canceled. Notwithstanding anything to the contrary
appearing in this Agreement, the Company may elect to reschedule a closing with
respect to any given Accepted Notes on not more than one occasion, unless
MetLife shall have otherwise consented in writing.

2B(9). Fees.

2B(9)(i). [Reserved].

2B(9)(ii). Issuance Fee. The Company will pay to MetLife in immediately
available funds a fee (herein called the “Issuance Fee”) on each Closing Day in
an amount equal to 0.10% of the aggregate principal amount of Notes sold on such
Closing Day.

 

5



--------------------------------------------------------------------------------

2B(9)(iii). Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note, the Company will pay to MetLife, for itself or the account of the
holders of Notes being purchased, (a) on the Cancellation Date or actual closing
date of such purchase and sale and (b) if earlier, the next Business Day
following 90 days after the Acceptance Day for such Accepted Note and on each
Business Day following 90 days after the prior payment hereunder, a fee (herein
called the “Delayed Delivery Fee”) calculated as follows:

in the case of an Accepted Note that is a Fixed Rate Note:

(BEY - MMY) X DTS/360 X PA

in the case of an Accepted Note that is a Floating Rate Note:

(FIR - OIR) X DTS/360 X PA

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by
MetLife on the date MetLife receives notice of the delay in the closing for such
Accepted Note having a maturity date or dates the same as, or closest to, the
Rescheduled Closing Day or Rescheduled Closing Days (a new alternative
investment being selected by MetLife each time such closing is delayed); “FIR”
means Floating Interest Rate; “OIR” means overnight interest rate on funds
deposited on each day from and including the originally scheduled Closing Day
for such Accepted Note, i.e., the actual rate of interest, if any, received by
the Purchaser which intends to purchase such Accepted Note on the overnight
deposit of the funds intended to be used for the purchase of such Accepted Note;
“DTS” means Days to Settlement, i.e., the number of actual days elapsed from and
including the original Closing Day with respect to such Accepted Note (in the
case of the first such payment with respect to such Accepted Note) or from and
including the date of the next preceding payment (in the case of any subsequent
delayed delivery fee payment with respect to such Accepted Note) to but
excluding the date of such payment; and “PA” means Principal Amount, i.e., the
principal amount of the Accepted Note for which such calculation is being made.
In no case shall the Delayed Delivery Fee be less than zero. Nothing contained
herein shall obligate any Purchaser to purchase any Accepted Note on any day
other than the Closing Day for such Accepted Note, as the same may be
rescheduled from time to time in compliance with paragraph 2B(8).

2B(9)(iv). Cancellation Fee. If the Company at any time notifies MetLife in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, or if MetLife notifies the Company in writing under the
circumstances set forth in the last sentence of paragraph 2B(6) or the
penultimate sentence of paragraph 2B(8) that the closing of the purchase and
sale of such Accepted Note is to be canceled, or if the closing of the purchase
and sale of such Accepted Note is not consummated on or prior to the last day of
the Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being herein called the “Cancellation
Date”), the Company will pay on the Cancellation Date to each Purchaser which
shall have agreed to purchase any such Accepted Note that is a Fixed Rate Note
in immediately available funds an amount (the “Cancellation Fee”) calculated as
follows:

 

6



--------------------------------------------------------------------------------

PI X PA

where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by MetLife)
of the Hedge Treasury Note(s) on the Cancellation Date over the bid price (as
determined by MetLife) of the Hedge Treasury Notes(s) on the Acceptance Day for
such Accepted Note by (b) such bid price; and “PA” has the meaning ascribed to
it in paragraph 2B(9)(iii). The foregoing bid and ask prices shall be as
reported by Telerate Systems, Inc. (or, if such data for any reason ceases to be
available through Telerate Systems, Inc., any publicly available source of
similar market data). Each price shall be rounded to the second decimal place.
In no case shall the Cancellation Fee be less than zero. In the case of any such
Accepted Note that is a Floating Rate Note, the Company will pay on the
Cancellation Date to each Purchaser which shall have agreed to purchase such
Accepted Note in immediately available funds the Breakage Amount, if any, with
respect to such Accepted Note.

2B(9)(iv). Determination and Notification of Floating Interest Rates. The
Floating Interest Rate for each Series of Floating Rate Notes shall be
determined by the Person required to make such determination in the Confirmation
of Acceptance for such Series of Floating Rate Notes (the “Floating Rate Notice
Provider”), and notice thereof shall be given by the Floating Rate Notice
Provider to the Company, or MetLife and each holder of Notes of such Series (the
“Floating Rate Notice Recipient(s)”), as the case may be, not later than two
Business Days prior to the beginning of each Interest Period for such Series of
Notes, together with a copy of the relevant screen used for the determination of
LIBOR, a calculation of the Floating Interest Rate for such Interest Period, the
number of days in such Interest Period, the date on which interest for such
Interest Period will be paid and the amount of interest to be paid to each
holder of Notes of such Series on such date. If the Company is the Floating Rate
Notice Provider and MetLife does not concur with such determination by the
Company, as evidenced by a written notice delivered to the Company by MetLife
within 10 Business Days after receipt by the Floating Rate Notice Recipients of
the notice delivered by the Company pursuant to the immediately preceding
sentence, the determination of the Floating Interest Rate for such Series of
Notes shall be made by MetLife, and any such determination made in accordance
with the provisions of this Agreement shall be conclusive and binding absent
manifest error.

3. CONDITIONS OF CLOSING. The obligation of any Purchaser to purchase and pay
for any Notes is subject to the satisfaction, on or before the Closing Day for
such Notes, of the following conditions:

3A. Closing Documents. Such Purchaser shall have received the following, each
dated the date of the applicable Closing Day:

(i) The Note(s) to be purchased by such Purchaser.

 

7



--------------------------------------------------------------------------------

(ii) A favorable opinion of Moore & Van Allen, PLLC, special counsel to the
Company and any guarantor (or such other counsel designated by the Company and
any guarantor and acceptable to each Purchaser) in form, substance and scope
reasonably satisfactory to the Purchasers. The Company hereby directs each such
counsel to deliver such opinion, agrees that the issuance and sale of any Notes
will constitute a reconfirmation of such direction, and understands and agrees
that each Purchaser will and hereby is authorized to rely on such opinion.

(iii) The Articles of Incorporation of the Company and any guarantor, in each
case certified as of a recent date by the Secretary of State of the state in
which such party is organized (or a certification by a Responsible Officer that
the Articles of Incorporation most recently delivered to the Purchasers have not
been amended).

(iv) The Bylaws of the Company and any guarantor certified by the Secretary of
their respective Secretaries (or a certification by a Responsible Officer that
the Bylaws most recently delivered to the Purchasers have not been amended).

(v) An incumbency certificate signed by the Secretary or an Assistant Secretary
and one other officer (who is not signing any other document or agreement in
connection herewith) of the Company and any guarantor certifying as to the
names, titles and true signatures of the officers of the Company and any
guarantor authorized to sign this Agreement, the Notes and the other documents
to be delivered hereunder.

(vi) A certificate of the Secretary of the Company and any guarantor
(A) attaching resolutions of the Board of Directors of the Company and any
guarantor evidencing approval of the transactions contemplated by this Agreement
and the issuance of the Notes and any guaranty agreement and the execution,
delivery and performance thereof, and authorizing certain officers to execute
and deliver the same, and certifying that such resolutions were duly and validly
adopted and have not since been amended, revoked or rescinded, and
(B) certifying that no dissolution or liquidation proceedings as to the Company
or any guarantor have been commenced or are contemplated.

(vii) An Officer’s Certificate certifying as to the matters set forth in
Paragraph 3C below.

(viii) Good standing certificates as to each of the Company and any guarantors
dated as of a recent date from the jurisdictions in which it is organized or
incorporated and each other jurisdiction where a failure to be qualified could
reasonably be expected to have a Material Adverse Effect.

(ix) Such additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser.

 

8



--------------------------------------------------------------------------------

3B. Opinion of Purchaser’s Special Counsel. Such Purchaser shall have received
from Schiff Hardin LLP or such other counsel who is acting as special counsel
for it in connection with this transaction, a favorable opinion satisfactory to
such Purchaser as to such matters incident to the matters herein contemplated as
it may reasonably request.

3C. Representations and Warranties; No Default. The representations and
warranties contained in paragraph 8 shall be true in all material respects on
and as of such Closing Day, except to the extent of changes caused by the
transactions herein contemplated; there shall exist on such Closing Day no Event
of Default or Default.

3D. Purchase Permitted by Applicable Laws. The purchase of and payment for the
Notes to be purchased by such Purchaser on the terms and conditions herein
provided (including the use of the proceeds of such Notes by the Company) shall
not violate any applicable law or governmental regulation (including, without
limitation, Section 5 of the Securities Act or Regulation T, U or X of the Board
of Governors of the Federal Reserve System) and shall not subject such Purchaser
to any tax, penalty, liability or other onerous condition under or pursuant to
any applicable law or governmental regulation, and such Purchaser shall have
received such certificates or other evidence as it may request to establish
compliance with this condition.

3E. Payment of Fees and Expenses. The Company shall have paid to MetLife any
fees due it pursuant to or in connection with this Agreement, including the
Issuance Fee due pursuant to paragraph 2B(9)(ii) and any Delayed Delivery Fee
due pursuant to paragraph 2B(9)(iii). In addition, the Company shall have paid
on or before the applicable Closing Day all reasonable fees, charges and
disbursements of the Purchasers’ special counsel referred to in paragraph 3B to
the extent reflected in a statement of such counsel rendered to the Company at
least one Business Day prior to the Closing Day.

3F. Payment Instructions. Each Purchaser shall have received a letter in the
form of Exhibit B attached hereto on the letterhead of the Company at least
three Business Days prior to the applicable Closing Day.

3G. Sale to Other Purchasers. The Company shall be selling simultaneously all
Notes to be purchased at the closing to all Purchasers for payment in full at
such closing.

3H. Private Placement Number. A Private Placement Number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have been
obtained for the Notes to be purchased.

4. PREPAYMENTS. The Shelf Notes shall be subject to required prepayment as and
to the extent provided in paragraph 4B. The Shelf Notes shall also be subject to
prepayment under the circumstances set forth in paragraph 4C.

4A. [Reserved].

 

9



--------------------------------------------------------------------------------

4B. Required Prepayments of Shelf Notes. Each Series of Shelf Notes shall be
subject to required prepayments, if any, set forth in the Notes of such Series.
For the avoidance of doubt, the termination of the Issuance Period pursuant to
paragraph 2B(2) shall not result in the acceleration or other required
prepayment of the Notes.

4C. Optional Prepayment with Yield-Maintenance Amount or Prepayment Premium. The
Notes of each Series shall be subject to prepayment, in whole at any time or
from time to time in part (in a minimum amount of $1,000,000 and integral
multiples thereof), at the option of the Company, at 100% of the principal
amount so prepaid plus interest thereon to the prepayment date and, in the case
of Fixed Rate Notes, the Yield-Maintenance Amount, if any, and, in the case of
Floating Rate Notes, the applicable Prepayment Premium, if any, and the Breakage
Amount, if any, in each case with respect to each such Note. Any partial
prepayment of the Notes of any Series pursuant to this paragraph 4C shall be
applied in satisfaction of required payments of principal of such Series on a
pro rata basis.

4D. Notice of Optional Prepayment. The Company shall give the holder of each
Note of a Series irrevocable written notice of any prepayment pursuant to
paragraph 4C not less than 10 Business Days prior to the prepayment date,
specifying such prepayment date, the aggregate principal amount of the Notes of
such Series to be prepaid on such date, the principal amount of the Notes of
such Series held by such holder to be prepaid on such date and that such
prepayment is to be made pursuant to paragraph 4C. Notice of prepayment having
been given as aforesaid, the principal amount of the Notes specified in such
notice, together with interest thereon to the prepayment date and together with,
in the case of Fixed Rate Notes, the Yield-Maintenance Amount, if any, and, in
the case of Floating Rate Notes, the applicable Prepayment Premium, if any, and
the Breakage Amount, if any, with respect thereto, shall become due and payable
on such prepayment date.

4E. Application of Prepayments. In the case of each prepayment of less than the
entire unpaid principal amount of all outstanding Notes of any Series pursuant
to paragraphs 4B or 4C, the amount to be prepaid shall be applied pro rata to
all outstanding Notes of such Series (including, for the purpose of this
paragraph 4E only, all Notes acquired by the Company or any of its Subsidiaries
or Affiliates) according to the respective unpaid principal amounts thereof.

4F. No Acquisition of Notes. The Company shall not, and shall not permit any of
its Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in
part prior to their stated final maturity (other than by prepayment pursuant to
paragraphs 4B or 4C or upon acceleration of such final maturity pursuant to
paragraph 7A), or purchase or otherwise acquire, directly or indirectly, Notes
held by any holder.

 

10



--------------------------------------------------------------------------------

5. AFFIRMATIVE COVENANTS. At any time that any Note is outstanding and unpaid,
the Company covenants as follows:

5A. Financial Statements; Notice of Defaults. The Company will deliver to each
holder of any Notes in duplicate:

(i) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Company, copies of the consolidated balance sheet of
the Company and its Consolidated Subsidiaries as of the end of such year and of
the related consolidated statements of operations, cash flows and changes in
stockholders’ equity for such year, setting forth in each case in comparative
form the figures for the previous year, certified without qualification arising
out of the scope of the audit, by independent certified public accountants of
nationally recognized standing; provided that delivery within the time period
specified above of the Company’s Form 10-K for such fiscal year (together with
the Company’s annual report to shareholders, if any, prepared pursuant to Rule
14a-3 under the Securities Exchange Act of 1934) prepared in accordance with the
requirements therefor and filed with the SEC, shall be deemed to satisfy the
requirements of this clause (i) of paragraph 5A;

(ii) as soon as available, but in any event not later than forty-five (45) days
after the end of each of the first three quarterly periods of each fiscal year
of the Company, copies of the unaudited consolidated balance sheet of the
Company and its Consolidated Subsidiaries as of the end of such quarter and of
the related unaudited consolidated statements of operations, cash flows and
changes in stockholders’ equity of the Company and its Consolidated Subsidiaries
for such quarterly period and the portion of the fiscal year through such date,
setting forth in each case in comparative form figures for the previous year,
certified by an Authorized Officer (subject to normal year-end audit
adjustments); provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this clause (ii) of paragraph 5A;

(iii) concurrently with the delivery of the financial statements referred to in
clauses (i) and (ii) above, a Compliance Certificate;

(iv) promptly upon the filing thereof, copies of all registration statements and
annual and quarterly reports which the Company files with the SEC; and

(v) such other information relating to the Company and its Subsidiaries as any
Purchaser may from time to time reasonably request.

 

11



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to clauses (i) and (ii) of this
paragraph 5A may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Company shall notify (which may be by facsimile or electronic
mail) the holders of the Notes of the filing of any such documents and provide
to the holders of the Notes by electronic mail electronic versions (i.e., soft
copies) of such documents.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
approved by such accountants or officer, as the case may be, and disclosed
therein).

5B. Use of Proceeds. The Company will, and will cause each Subsidiary to, use
the proceeds of the Notes, solely for its general corporate purposes; provided
that the Purchasers shall not have any responsibility as to the use of any such
proceeds. The Company shall not use, and shall procure that its Subsidiaries
shall not use, the proceeds of any Note in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws. None of
the proceeds of the sale of any Notes will be used to finance a Hostile Tender
Offer.

5C. Certain Notices.

5C(1). The Company will give notice in writing to each holder of a Note of
(i) the occurrence of any Default or Event of Default and (ii) any change in the
rating of the long-term senior unsecured non-credit-enhanced debt obligations of
the Company by Moody’s S&P or Fitch, each such notice to be given promptly and
in any event within five (5) days after occurrence thereof.

5C(2). Promptly after the Company, any member of a Controlled Group or any
administrator of a Plan:

(i) receives the notification referred to in clauses (ix)(A), (ix)(D) or (ix)(G)
of paragraph 7A,

(ii) has knowledge of (A) the occurrence of a Reportable Event with respect to a
Plan; (B) any event which has occurred or any action which has been taken to
amend or terminate a Plan as referred to in clauses (ix)(B) and (ix)(F) of
paragraph 7A; (C) any event which has occurred or any action which has been
taken which could result in complete withdrawal, partial withdrawal, or
secondary liability for withdrawal liability payments with respect to a
Multiemployer Plan as referred to in clause (ix)(G) of paragraph 7A; or (D) any
action which has been taken in furtherance of, any agreement which has been
entered into for, or any petition which has been filed with a United States
district court for, the appointment of a trustee for a Plan as referred to in
clause (ix)(C) of paragraph 7A, or

 

12



--------------------------------------------------------------------------------

(iii) files a notice of intent to terminate a Plan with the Internal Revenue
Service or the PBGC; or files with the Internal Revenue Service a request
pursuant to Section 412(c) of the Code for a variance from the minimum funding
standard for a Plan; or files a return with the Internal Revenue Service with
respect to the tax imposed under Section 4971(a) of the Code for failure to meet
the minimum funding standards established under Section 412 of the Code for a
Plan, the Company will furnish to each holder of a Note a copy of any notice
received, request or petition filed and agreement entered into; the most recent
Annual Report (Form 5500 Series) and attachments thereto for the Plan; the most
recent actuarial report for the Plan; any notice, return or materials required
to be filed with the Internal Revenue Service in connection with the event,
action or filing; and a written statement of a Responsible Officer describing
the event or the action taken and the reasons therefor.

5D. Conduct of Business. The Company will, and will cause each Material
Subsidiary to, do all things necessary (if applicable) to remain duly
incorporated, validly existing and in good standing as a domestic corporation in
its jurisdiction of incorporation and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except where such failure to remain in good standing or to maintain such
authority may not reasonably be expected to have a Material Adverse Effect. The
Company will continue to engage in its business substantially as conducted on
the date of this Agreement, and, except where such failure may not reasonably be
expected to have a Material Adverse Effect, will cause its Subsidiaries to
continue to engage in their business substantially as conducted on the date of
this Agreement.

5E. Taxes. The Company will, and will cause each Subsidiary to, pay when due all
taxes, duties, imposts, deductions, assessments, fees and governmental charges,
withholdings and levies upon it or its income, profits or Property, except those
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been set aside and except where such
failure would not reasonably be expected to have a Material Adverse Effect.

5F. Insurance. The Company will, and will cause each Material Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all or substantially all of its Property, in such amounts and covering such
risks as is consistent with sound business practice for Persons in substantially
the same industry as the Company or such Subsidiary, and the Company will
furnish to each holder of a Note upon request full information as to the
insurance carried.

5G. Compliance with Law. The Company will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject (including ERISA and applicable
Environmental Laws), except where the failure to so comply could not reasonably
be expected to have a Material Adverse Effect. The Company will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers and employees
and agents with all laws, rules and regulations (federal, state and local).

 

13



--------------------------------------------------------------------------------

5H. Maintenance of Property. The Company will, and will cause each Material
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times, except where the
failure to so maintain, preserve, protect and repair could not reasonably be
expected to have a Material Adverse Effect.

5I. Inspection of Property. The Company will, and will cause each Subsidiary to,
permit each Significant Holder, at its sole cost and expense (except that if an
Event of Default has occurred and is continuing, the Company will indemnify each
Significant Holder against such cost and expense), to inspect any of the
Property, corporate books and financial records of the Company and such
Subsidiary, to examine and make copies of the books of account and other
financial records of the Company and each Subsidiary, and to discuss the
affairs, finances and accounts of the Company and each Subsidiary with, and to
be advised as to the same by, their respective officers upon reasonable notice
and at such reasonable times during the Company’s normal business hours and
intervals as the Required Holders may designate.

5J. Preservation of Material Agreements. Except in connection with dispositions
of assets or other transactions permitted by this Agreement, the Company will,
and will cause its Subsidiaries to, use commercially reasonable efforts to
maintain in full force and effect all material agreements necessary for the
conduct of the Company’s business, except where such failure to so use such
commercially reasonable efforts could not reasonably be expected to have a
Material Adverse Effect.

5K. Payment of Claims. The Company will, and will cause each Subsidiary to, pay
or discharge any of the following claims and liabilities which are material to
the Company and its Subsidiaries when taken as a whole:

(i) on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any such Property; and

(ii) on or prior to the date when due, all other lawful claims which, if unpaid,
might result in the creation of a Lien upon any such Property (other than Liens
not forbidden by paragraph 6B hereof) or which, if unpaid, might give rise to a
claim entitled to priority over general creditors of the Company or such
Subsidiary in a case under Title 11 (Bankruptcy) of the United States Code, as
amended, or in any insolvency proceeding or dissolution or winding-up involving
the Company or such Subsidiary;

provided; that unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced, the Company or such Subsidiary need not
pay or discharge any such claim or current liability so long as the validity
thereof is contested in good faith and by appropriate proceedings diligently
conducted and so long as such reserves or other appropriate provisions as may be
required by GAAP shall have been made therefor and so long as such failure to
pay or discharge does not have a Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

5L. Information Required by Rule 144A. The Company will, upon the request of the
holder of any Note, provide such holder, and any qualified institutional buyer
designated by such holder, such financial and other information as such holder
may reasonably determine to be necessary in order to permit compliance with the
information requirements of Rule 144A under the Securities Act in connection
with the resale of Notes, except at such times as the Company is subject to and
in compliance with the reporting requirements of Section 13 or 15(d) of the
Exchange Act. For the purpose of this paragraph 5L, the term “qualified
institutional buyer” shall have the meaning specified in Rule 144A under the
Securities Act.

5M. Subsidiary Guarantors. The Company will cause each of its Subsidiaries that
guarantees or otherwise becomes liable at any time, whether as a borrower or an
additional or co-borrower or otherwise, for or in respect of any Indebtedness
under any Material Credit Facility to concurrently therewith:

(i) enter into a guarantee agreement in form and substance reasonably acceptable
to the Required Holders; and

(ii) deliver the following to each of holder of a Note:

(A) a certificate signed by an authorized responsible officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in paragraph 8 of this
Agreement (but with respect to such Subsidiary and such guarantee agreement
rather than the Company);

(B) all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such guarantee agreement and the
performance by such Subsidiary of its obligations thereunder; and

(C) an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such guarantee agreement
as the Required Holders may reasonably request.

6. NEGATIVE COVENANTS. At any time that any Note is outstanding and unpaid, the
Company covenants as follows:

6A. Merger, Consolidation, Etc. The Company will not, and will not permit any
Material Subsidiary to, merge or consolidate with or into any other Person,
except that (a) a Material Subsidiary may merge into the Company or another
Material Subsidiary and (b) the Company or any Material Subsidiary may merge or
consolidate with any other Person, provided that (1) in the case of such a
merger or consolidation

 

15



--------------------------------------------------------------------------------

involving the Company, the Company shall be the continuing or surviving
corporation and (2) in the case of such a merger or consolidation involving a
Material Subsidiary, a Material Subsidiary shall be the continuing or surviving
corporation, provided further that nothing herein shall be deemed to prohibit a
merger or consolidation by a Subsidiary with or into another Person (other than
the Company) in connection with an exchange or restructuring of bottling
territories permitted under paragraph 6C(vii), and provided further that in each
case, prior to and after giving effect to any such merger or consolidation, no
Default or Event of Default shall exist.

6B. Liens. The Company will not, and will not permit any Subsidiary to, create,
incur, or suffer to exist any Lien in or on the Property of the Company or any
of its Subsidiaries, whether now owned or hereafter acquired, except:

(i) the existing Liens listed in Schedule 6B hereto (as updated pursuant to the
first Request for Purchase delivered hereunder for which Notes have been
accepted) and other Liens existing on the date of this Agreement securing an
obligation in an amount, in the case of each such obligation, of less than
$5,000,000 (and extension, renewal and replacement Liens upon the same Property
previously subject to such an existing Lien, provided the amount secured by each
Lien constituting such an extension, renewal or replacement Lien shall not
exceed the amount secured by the Lien previously existing);

(ii) Liens arising from taxes, assessments, or claims described in paragraph 5K
hereof that are not yet due or that remain payable without penalty or to the
extent permitted to remain unpaid under the proviso to such paragraph 5K;

(iii) deposits or pledges to secure worker’s compensation, unemployment
insurance, old age benefits or other social security obligations, or in
connection with or to secure the performance of bids, tenders, trade contracts
or leases, or to secure statutory obligations, or stay, surety or appeal bonds,
or other pledges or deposits of like nature and all in the ordinary course of
business;

(iv) Liens on Property securing all or part of the purchase price thereof
(including, without limitation, Liens in respect of leases of personal or real
Property) and Liens (whether or not assumed) existing in Property at the time of
purchase thereof by the Company or a Subsidiary, as the case may be (and
extension, renewal and replacement Liens upon the same property previously
subject to a Lien described in this clause (iv), provided the amount secured by
each Lien constituting such extension, renewal or replacement shall not exceed
the amount secured by the Lien previously existing), provided that each such
Lien is confined solely to the Property so purchased, improvements thereto and
proceeds thereof;

(v) Liens resulting from progress payments or partial payments under United
States Government contracts or subcontracts thereunder;

 

16



--------------------------------------------------------------------------------

(vi) Liens arising from legal proceedings, so long as such proceedings are being
contested in good faith by appropriate proceedings diligently conducted and
execution is stayed on all judgments resulting from any such proceedings;

(vii) zoning restrictions, easements, minor restrictions on the use of real
property, minor irregularities in title thereto and other minor Liens that do
not in the aggregate materially detract from the value of a Property to, or
materially impair its use in the business of, the Company or such Subsidiary;
and

(viii) other Liens securing Indebtedness in an aggregate amount, as to all Liens
under this clause (viii), not exceeding, when aggregated with the aggregate
amount of Indebtedness permitted by paragraph 6D(ii), $100,000,000 at any time
outstanding; provided, further, that notwithstanding the foregoing, the Company
shall not, and shall not permit any of its Subsidiaries to, secure any
Indebtedness outstanding under or pursuant to any Material Credit Facility
pursuant to this paragraph 6B(viii) unless and until the Notes (and any guaranty
delivered in connection therewith) shall concurrently be secured equally and
ratably with such Indebtedness pursuant to documentation reasonably acceptable
to the Required Holders in substance and in form, including, without limitation,
an intercreditor agreement and opinions of counsel to the Company and/or any
such Subsidiary, as the case may be, from counsel that is reasonably acceptable
to the Required Holders.

6C. Asset Dispositions. The Company will not, and will not permit any Subsidiary
to, sell, convey, assign, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily (any of the foregoing being referred to in this
paragraph 6(C) as a “transaction” and any series of related transactions
constituting but a single transaction), any of its Property, tangible or
intangible, except:

(i) transactions (including sales of trucks, vending machines and other
equipment) in the ordinary course of business;

(ii) transactions between Consolidated Subsidiaries or between the Company and
Consolidated Subsidiaries;

(iii) any sale of real property not used in the current operations of the
Company, provided that the aggregate proceeds of sales pursuant to this clause
(iii) shall not exceed (1) $100,000,000 in any fiscal year of the Company or (2)
$500,000,000 from July 20, 2018 through and including the date of such sale;

(iv) other sales, conveyances, assignments or other transfers or dispositions in
immediate exchange for cash or tangible assets, subject to prior approval in
each case by the Required Holders;

(v) other sales, conveyances, assignments or other transfers or dispositions
during any fiscal year of the Company of assets with a book value that do not
exceed an aggregate of fifteen percent (15.0%) of the book value of Consolidated
Total Assets of the Company (determined at the time of making such sale,
conveyance, assignment or other transfer or disposition by reference to the
Company’s financial statements most recently delivered pursuant to paragraph
5A(i) or 5A(ii)).

 

17



--------------------------------------------------------------------------------

(vi) the sale for cash of any and all accounts receivable in a face amount not
to exceed $100,000,000;

(vii) dispositions of Persons, assets, franchises and businesses after the date
of this Agreement in connection with an exchange or restructuring of bottling
territories; provided that on a pro forma basis after giving effect to any such
restructuring of, or to any such disposition and the related acquisition of
bottling territories by the Company or its Subsidiaries, the Company remains in
compliance with the covenants set forth in paragraphs 6E(1) and 6E(2); and

(viii) transfers or dispositions for cash, other than as provided by clauses
(i) through (vii) above, if (x) on the date of the consummation thereof, the
Company permanently reduces the revolving credit commitment amount under the
Senior Credit Agreement in an amount equal to the cash proceeds of such
transfers or dispositions less the amount of transaction costs and income taxes
incurred by the Company or one of its Subsidiaries in connection with such
transfer or disposition and (y) after giving effect to such transfer or
disposition, the proceeds from all such transfers and dispositions under this
clause (viii) would not exceed $250,000,000; provided, that the foregoing
limitations and restrictions shall not apply if the proceeds of any such
transfer or disposition are used to repay the outstanding principal amount of
all Notes.

6D. Subsidiary Debt. Except as disclosed in Schedule 6D (as updated pursuant to
the first Request for Purchase delivered hereunder for which Notes have been
accepted), the Company will not permit any Subsidiary to incur or permit to
exist any Indebtedness except (i) Indebtedness to the Company or another
Subsidiary and (ii) other Indebtedness in an aggregate amount not exceeding,
when aggregated with the aggregate amount of Indebtedness permitted by paragraph
6B(viii), $100,000,000 at any time outstanding.

6E. Financial Covenants.

6E(1). Consolidated Cash Flow/Fixed Charges Ratio. The Company will not permit
the Consolidated Cash Flow/Fixed Charges Ratio, as determined quarterly as of
the last day of each fiscal quarter of the Company (and treating such fiscal
quarter as having been completed), to be less than 1.50 to 1.00.

6E(2). Consolidated Funded Indebtedness/Cash Flow Ratio. The Company will not
permit the Consolidated Funded Indebtedness/Cash Flow Ratio, as determined
quarterly as of the last day of each fiscal quarter of the Company (and treating
such fiscal quarter as having been completed), to exceed 6.00 to 1.00.

 

18



--------------------------------------------------------------------------------

6F. Terrorism Sanctions Regulations. The Company will not and will not permit
any Controlled Entity (a) to become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or any Person
that is the target of sanctions imposed by the United Nations or by the European
Union, or (b) directly or indirectly to have any investment in or engage in any
dealing or transaction (including, without limitation, any investment, dealing
or transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any Purchaser or holder to be
in violation of any law or regulation applicable to such Purchaser or holder, or
(ii) is prohibited by or subject to sanctions under any U.S. Economic Sanctions,
or (c) to engage, nor shall any Affiliate of either engage, in any activity that
could subject such Person or any Purchaser or holder to sanctions under CISADA
or any similar law or regulation with respect to Iran or any other country that
is subject to U.S. Economic Sanctions.

6G. Most Favored Lender Status. In the event the Company or any Subsidiary shall
amend the Senior Credit Agreement after the date of this Agreement such that the
Senior Credit Agreement contains one or more Additional Covenants or Additional
Defaults, the terms of this Agreement shall, without any further action on the
part of the Company or any of the holders of the Notes, be deemed to be amended
automatically to include each Additional Covenant and each Additional Default
contained in the Senior Credit Agreement. The Company further covenants to
promptly execute and deliver at its expense (including the fees and expenses of
counsel for the holders of the Notes) an amendment to this Agreement in form and
substance satisfactory to the Required Holder(s) evidencing the amendment of
this Agreement to include such Additional Covenants and Additional Defaults,
provided that the execution and delivery of such amendment shall not be a
precondition to the effectiveness of such amendment as provided for in this
paragraph 6G, but shall merely be for the convenience of the parties hereto.

7. EVENTS OF DEFAULT.

7A. Acceleration. If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):

(i) the Company defaults in the payment of any principal of, or Yield-
Maintenance Amount, Prepayment Premium or Breakage Amount payable with respect
to, any Note when the same shall become due, either by the terms thereof or
otherwise as herein provided; or

(ii) the Company defaults in the payment of any interest on any Note or any
other amount payable hereunder when due and such failure remains unremedied for
three (3) Business Days; or

(iii) any representation or warranty made by or on behalf of the Company, any
Subsidiary or any of their officers herein or in any writing furnished in
connection with or pursuant to this Agreement or the transactions contemplated
hereby shall be false in any material respect on the date as of which made; or

 

19



--------------------------------------------------------------------------------

(iv) (A) the Company shall fail to perform or observe any term, covenant or
agreement contained in paragraphs 5B, 5C(1), 6A, 6E(1) or 6E(2), (B) the Company
shall fail to perform or observe the covenant contained in paragraph 5A and such
failure remains unremedied for five (5) Business Days or (C) Company shall fail
to perform or observe any other term, covenant or agreement contained in this
Agreement on its part to be performed or observed, and such failure, in the case
of this clause (C), remains unremedied for thirty (30) days after notice thereof
shall have been given to the Company by the Required Holders; or

(v) the Company or any of its Subsidiaries shall fail to pay any principal of or
interest on any other Indebtedness which is outstanding in an aggregate
principal amount of at least $100,000,000, or its equivalent in other currencies
(in this clause (v) called “Material Indebtedness”), in the aggregate when the
same becomes due and payable (whether at scheduled maturity, by required
prepayment, acceleration, demand or otherwise); or any other event shall occur
or condition shall exist under any agreement or instrument relating to any
Material Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Material Indebtedness, or to require the same to be prepaid or defeased
(other than by a regularly required payment); or

(vi) the Company or any of its Subsidiaries shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Company or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its Property and such
proceeding shall remain undismissed or unstayed for a period of sixty (60) days;
or the Company or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this subparagraph (vi); or

(vii) (A) the Company or any of its Subsidiaries shall commence any case,
proceeding or other action (1) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition with respect to it or its debts under any such
law, or (2) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
Property, or the Company or any of its Subsidiaries shall make a general
assignment for the benefit of its

 

20



--------------------------------------------------------------------------------

creditors; or (B) there shall be commenced against the Company or any of its
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (A) above which (1) results in the entry of an order for relief or any
such adjudication or appointment or (2) remains undismissed, undischarged or
unbonded for a period of ninety (90) days; or (C) there shall be commenced
against the Company or any of its Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its Property which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within sixty (60) days
from the entry thereof; or (D) the Company or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (A), (B), or (C) above; or

(viii) a Change in Control shall occur;

(ix) the Required Holders shall determine in good faith (which determination
shall be conclusive) that the potential liabilities associated with the events
set forth in clauses (A) through (G) below, individually or in the aggregate,
could have a Material Adverse Effect:

(A) the PBGC notifies a Plan pursuant to Section 4042 of ERISA by service of a
complaint, threat of filing a law suit or otherwise of its determination that an
event described in Section 4042(a) of ERISA has occurred, a Plan should be
terminated or a trustee should be appointed for a Plan; or

(B) any action is taken to terminate a Plan pursuant to its provisions or the
plan administrator files with the PBGC a notice of intent to terminate a Plan in
accordance with Section 4041 of ERISA; or

(C) any action is taken by a plan administrator to have a trustee appointed for
a Plan pursuant to Section 4042 of ERISA; or

(D) a return is filed with the Internal Revenue Service, or a Plan is notified
by the Secretary of the Treasury that a notice of deficiency under Section 6212
of the Code has been mailed, with respect to the tax imposed under
Section 4971(a) of the Code for failure to meet the minimum funding standards
established under Section 412 of the Code; or

(E) a Reportable Event occurs with respect to a Plan; or

(F) any action is taken to amend a Plan to become an employee benefit plan
described in Section 4021(b)(1) of ERISA, causing a Plan termination under
Section 4041(e) of ERISA; or

(G) the Company or any member of a Controlled Group receives a notice of
liability or demand for payment on account of complete withdrawal under
Section 4203 of ERISA, partial withdrawal under Section 4205 of ERISA or on
account of becoming secondarily liable for withdrawal liability payments under
Section 4204 of ERISA (sale of assets); or

 

21



--------------------------------------------------------------------------------

(x) the Company or any of its Subsidiaries shall fail within thirty (30) days to
pay, bond or otherwise discharge any judgment or order for the payment of money,
either singly or in the aggregate, in excess of $100,000,000, which is not
stayed on appeal or otherwise being appropriately contested in good faith;

then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, any holder of any Note (other than the Company or any of its
Subsidiaries or Affiliates) may at its option, by notice in writing to the
Company, declare all of the Notes held by such holder to be, and all of the
Notes held by such holder shall thereupon be and become, immediately due and
payable at par together with (1) interest accrued thereon and (2)(A) with
respect to any Fixed Rate Note, the Yield-Maintenance Amount, if any, with
respect to such Note, and (B) with respect to any Floating Rate Note, the
Prepayment Premium and Breakage Amount, if any, with respect to such Note,
without presentment, demand, protest or notice of any kind (including, without
limitation, notice of intent to accelerate), all of which are hereby waived by
the Company, (b) if such event is an Event of Default specified in clause
(vi) or (vii) of this paragraph 7A with respect to the Company or any guarantor,
all of the Notes at the time outstanding shall automatically become immediately
due and payable together with (1) interest accrued thereon and (2)(A) with
respect to any Fixed Rate Note, the Yield-Maintenance Amount, if any, with
respect to such Note, and (B) with respect to any Floating Rate Note, the
Prepayment Premium and Breakage Amount, if any, with respect to such Note,
without presentment, demand, protest or notice of any kind (including, without
limitation, notice of intent to accelerate and notice of acceleration of
maturity), all of which are hereby waived by the Company, and (c) with respect
to any event constituting an Event of Default (including an event described in
clause (a) above), the Required Holder(s) of the Notes of any Series may at its
or their option, by notice in writing to the Company, declare all of the Notes
of such Series to be, and all of the Notes of such Series shall thereupon be and
become, immediately due and payable together with (1) interest accrued thereon
and (2)(A) with respect to any Fixed Rate Note, the Yield-Maintenance Amount, if
any, with respect to such Note, and (B) with respect to any Floating Rate Note,
the Prepayment Premium and Breakage Amount, if any, with respect to such Note,
without presentment, demand, protest or notice of any kind (including, without
limitation, notice of intent to accelerate), all of which are hereby waived by
the Company.

The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of the Yield-Maintenance Amount, Prepayment Premium or
Breakage Amount by the Company in the event that the Notes are prepaid or are
accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

22



--------------------------------------------------------------------------------

7B. Rescission of Acceleration. At any time after any or all of the Notes of any
Series shall have been declared immediately due and payable pursuant to
paragraph 7A, the Required Holder(s) of the Notes of such Series may, by notice
in writing to the Company, rescind and annul such declaration and its
consequences if (i) the Company shall have paid all overdue interest on the
Notes of such Series, the principal of and Yield-Maintenance Amount, if any,
Prepayment Premium, if any, and Breakage Amount, if any, payable with respect to
any Notes of such Series which have become due otherwise than by reason of such
declaration, and interest on such overdue interest and overdue principal and
Yield-Maintenance Amount, Prepayment Premium and Breakage Amount at the
applicable rate specified in the Notes of such Series, (ii) the Company shall
not have paid any amounts which have become due solely by reason of such
declaration, (iii) all Events of Default and Defaults, other than non-payment of
amounts which have become due solely by reason of such declaration, shall have
been cured or waived pursuant to paragraph 11C, and (iv) no judgment or decree
shall have been entered for the payment of any amounts due pursuant to the Notes
of such Series or this Agreement. No such rescission or annulment shall extend
to or affect any subsequent Event of Default or Default or impair any right
arising therefrom.

7C. Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 7A or any such declaration
shall be rescinded and annulled pursuant to paragraph 7B, the Company shall
forthwith give written notice thereof to the holder of each Note of each Series
at the time outstanding.

7D. Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
under this Agreement and such Note by exercising such remedies as are available
to such holder in respect thereof under applicable law, either by suit in equity
or by action at law, or both, whether for specific performance of any covenant
or other agreement contained in this Agreement or in aid of the exercise of any
power granted in this Agreement. No remedy conferred in this Agreement upon the
holder of any Note is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to every other
remedy conferred herein or now or hereafter existing at law or in equity or by
statute or otherwise.

8. REPRESENTATIONS, COVENANTS AND WARRANTIES. The Company represents, covenants
and warrants as follows (all references to “Subsidiary” and “Subsidiaries” in
this paragraph 8 shall be deemed omitted if the Company has no Subsidiaries at
the time the representations herein are made or repeated):

8A. Organization; Corporate Power; Due Authorization.

(i) The Company and each of its Material Subsidiaries (i) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (ii) is duly qualified and in good standing in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed and where, in each case,
failure so to qualify and be in good standing could have a Material Adverse
Effect and (iii) has all requisite power and authority to own or lease and
operate its Property and to carry on its business as now conducted and as
proposed to be conducted.

 

23



--------------------------------------------------------------------------------

(ii) The making and performance by the Company of this Agreement are within the
Company’s corporate powers, have been duly authorized by all necessary corporate
action, and do not violate (a) any provision of the Company’s certificate of
incorporation or by-laws, (b) any agreement, indenture or other contractual
restriction binding on the Company, (c) any law, rule or regulation (including,
without limitation, the Securities Act and the Exchange Act and the regulations
thereunder, and Regulations T, U or X), or (d) any order, writ, judgment,
injunction, decree, determination or award binding on the Company. The Company
is not in violation of any such law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award or in breach of any contractual
restriction binding upon it, except for such violation or breach which would not
have a Material Adverse Effect.

(iii) No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required (other than those which have
been obtained) for the making and performance by the Company of this Agreement
or for the legality, validity, binding effect or enforceability thereof.

8B. Enforceability. This Agreement constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors generally and except as the enforceability of this Agreement is
subject to the application of general principles of equity (regardless of
whether considered in a proceeding in equity or at law), including, without
limitation, (i) the possible unavailability of specific performance, injunctive
relief or any other equitable remedy and (ii) concepts of materiality,
reasonableness, good faith and fair dealing.

8C. Financial Statements.

(i) The consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at December 31, 2017 and the related consolidated statements of
operations, cash flows and changes in stockholders’ equity for the fiscal year
ended on such date, audited by PricewaterhouseCoopers LLP, copies of which have
heretofore been furnished to each Purchaser, are complete and correct in all
material respects and present fairly the consolidated financial condition of the
Company and its Consolidated Subsidiaries as of such date, and the consolidated
results of their operations, cash flows and changes in stockholders’ equity for
the fiscal year then ended.

(ii) All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP for the periods involved.

 

24



--------------------------------------------------------------------------------

(iii) As of the date of this Agreement, neither the Company nor any of its
Consolidated Subsidiaries has any material Contingent Obligation or liability
for taxes, long-term lease or unusual forward or long-term commitment which is
not reflected herein or in the schedules and exhibits hereto or in the foregoing
financial statements or in the notes thereto.

8D. No Material Adverse Change. Since December 31, 2017, no Material Adverse
Change has occurred

8E. Actions Pending. Except as disclosed in Schedule 8E (as updated pursuant to
the latest Request for Purchase delivered hereunder for which Notes have been
accepted), no litigation, investigation or proceeding of or before any court or
Governmental Authority is pending or, to the knowledge of the Company,
threatened by or against the Company or any of its Material Subsidiaries or
against any of its or their respective Property or revenues (i) with respect to
this Agreement or the Notes or any of the transactions contemplated hereby or
(ii) which, in the reasonable judgment of the Company, would have a Material
Adverse Effect.

8F. Margin Stock. The Company is not engaged in the business of extending credit
for the purpose of purchasing or carrying Margin Stock, and no proceeds of any
sale of any Notes will be used for the purpose, whether immediate, incidental or
ultimate, of buying or carrying Margin Stock, or for any purpose that violates
or would be inconsistent with the provisions of Regulations T, U and X.

8G. Investment Company Status. The Company is not an “investment company”, or a
Person “controlled by” an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended.

8H. No Untrue Statement of Material Fact. All information that has been made
available by the Company or any of its representatives to the Purchasers in
connection with the negotiation of this Agreement was, on or as of the dates on
which such information was made available, complete and correct in all material
respects and did not contain any untrue statement of a material fact or omit to
state a fact necessary to make the statements contained therein not misleading
in light of the time and circumstances under which such statements were made.

8I. Annual Reports. A copy of the most recent Annual Report (5500 Series Form),
including all attachments thereto, filed with the Internal Revenue Service for
each Plan, has been provided to each Purchaser and fairly presents the funding
status of each Plan as of the date of each such Annual Report. There has been no
deterioration in any single Plan’s funding status, or, collectively, all of the
Plan’s funding status since the date of such Annual Report that could reasonably
be expected to have a Material Adverse Effect. The Company has provided each
Purchaser with a list of all Plans and Multiemployer Plans and all available
information with respect to direct, indirect, or potential withdrawal liability
to any Multiemployer Plan of the Company or any member of a Controlled Group.

 

25



--------------------------------------------------------------------------------

8J. Compliance with Laws. The Company and each of its Material Subsidiaries is
in compliance with all laws, statutes, rules, regulations and orders binding on
or applicable to the Company or such Material Subsidiary (including, without
limitation, ERISA and all Environmental Laws) and all of their respective
Property, subject to the possible implications of the litigation and proceedings
described in Schedule 8J (as updated pursuant to the latest Request for Purchase
delivered hereunder for which Notes have been accepted), and except to the
extent failure to so comply could not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect. The execution and
delivery of this Agreement and the issuance and sale of the Notes will be exempt
from or will not involve any transaction which is subject to the prohibitions of
Section 406 of ERISA and will not involve any transaction in connection with
which a penalty could be imposed under Section 502(i) of ERISA or a tax could be
imposed pursuant to Section 4975 of the Code. The representation by the Company
in the next preceding sentence is made in reliance upon and subject to the
accuracy of the representation of each Purchaser in paragraph 9B as to the
source of funds to be used by it to purchase any Notes.

8K. Taxes. Each of the Company and its Subsidiaries has filed or caused to be
filed all tax returns which to the knowledge of the Company are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its Property and all other material
taxes, duties, levies, imposts, deductions, assessments, fees or other charges
or withholdings imposed on it or any of its Property by any Governmental
Authority (other than those the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Company
or its Subsidiaries, as the case may be, or those the failure to pay which, in
the aggregate, would not have a Material Adverse Effect); and (i) no material
tax liens have been filed and (ii) to the knowledge of the Company, no claims
are being asserted with respect to any such taxes, fees or other charges that
would, if assessed, have a Material Adverse Effect, other than as disclosed in
Schedule 8K (as updated pursuant to the latest Request for Purchase delivered
hereunder for which Notes have been accepted).

8L. Material Subsidiaries. As of any Closing Day, Schedule 8L (as updated
pursuant to the latest Request for Purchase delivered hereunder for which Notes
have been accepted) contains an accurate list of all of the presently existing
Subsidiaries and Material Subsidiaries, setting forth their respective
jurisdictions of incorporation and the percentage of their respective
outstanding capital stock or other equity interests owned by the Company or
other Subsidiaries and all of the issued and outstanding shares of capital stock
or other equity interests of the Subsidiaries have been duly authorized and
issued and are fully paid and non-assessable.

8M. Offering of Notes. Neither the Company nor any agent acting on its behalf
has, directly or indirectly, offered the Notes or any similar security of the
Company for sale to, or solicited any offers to buy the Notes or any similar
security of the Company from, or otherwise approached or negotiated with respect
thereto with, any Person other than the Purchaser(s) and not more than 10 other
Institutional Investors, and neither the Company nor any agent acting on its
behalf has taken or will take any action which would subject the issuance or
sale of the Notes to the provisions of Section 5 of the Securities Act or to the
provisions of any securities or Blue Sky law of any applicable jurisdiction.

 

26



--------------------------------------------------------------------------------

8N. Foreign Assets Control Regulations, Etc.

(i) Neither the Company nor any Controlled Entity is (a) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”), (b) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program, or (c) otherwise blocked, subject to sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Comprehensive Iran Sanctions,
Accountability and Divestment Act (“CISADA”) or any similar law or regulation
with respect to Iran or any other country, the Sudan Accountability and
Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (a), clause
(b) or clause (c), a “Blocked Person”). Neither the Company nor any Controlled
Entity has been notified that its name appears or may in the future appear on a
state list of Persons that engage in investment or other commercial activities
in Iran or any other country that is subject to U.S. Economic Sanctions.

(ii) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity, directly or indirectly, (a) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (b) otherwise in violation of U.S. Economic Sanctions.

(iii) Neither the Company nor any Controlled Entity (a) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (b) to the Company’s actual
knowledge, is under investigation by any Governmental Authority for possible
violation of Anti-Money Laundering Laws or any U.S. Economic Sanctions
violations, (c) has been assessed civil penalties under any Anti-Money

 

27



--------------------------------------------------------------------------------

Laundering Laws or any U.S. Economic Sanctions, or (d) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Company has implemented and maintains in effect policies and procedures designed
to ensure compliance by the Company, its Subsidiaries and their respective
directors, officers and employees with all laws, rules and regulations (federal,
state and local), and the Company, its Subsidiaries and their respective
officers and employees and to the knowledge of the Company its directors and
agents, are in compliance with all Anti-Money Laundering Laws and U.S. Economic
Sanctions.

(iv) (a) Neither the Company nor any Controlled Entity (1) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any laws, rules, and regulations of any jurisdiction applicable to the
Company or any of its Affiliates from time to time concerning or relating to
bribery or corruption (collectively, “Anti-Corruption Laws”), (2) to the
Company’s actual knowledge after making due inquiry, is under investigation by
any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (3) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (4) has been or is the target of sanctions imposed
by the United Nations or the European Union;

(b) To the Company’s actual knowledge, neither the Company nor any Controlled
Entity has, within the last five years, directly or indirectly offered,
promised, given, paid or authorized the offer, promise, giving or payment of
anything of value to a Governmental Authority or a commercial counterparty for
the purposes of: (1) influencing any act, decision or failure to act by such
Government Official in his or her official capacity or such commercial
counterparty, (2) inducing a Governmental Authority to do or omit to do any act
in violation of the Governmental Authority’s lawful duty, or (3) inducing a
Governmental Authority or a commercial counterparty to use his or her influence
with a government or instrumentality to affect any act or decision of such
government or entity; in each case in order to obtain, retain or direct business
or to otherwise secure an improper advantage in violation of any applicable law
or regulation that could reasonably result in material liability to the Company
or which would cause any holder to be in violation of any law or regulation
applicable to such holder; and

(c) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Authority or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers and
employees with all laws, rules and regulations (federal, state and local), and
the Company, its Subsidiaries and their respective officers and employees and to
the knowledge of the Company its directors and agents, are in compliance with
Anti-Corruption Laws.

 

28



--------------------------------------------------------------------------------

8O. Rule 144A. The Notes are not of the same class as securities of the Company,
if any, listed on a national securities exchange, registered under Section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system.

9. REPRESENTATIONS OF THE PURCHASERS.

Each Purchaser represents as follows:

9A. Nature of Purchase. Such Purchaser is not acquiring the Notes purchased by
it hereunder with a view to or for sale in connection with any distribution
thereof within the meaning of the Securities Act, provided that the disposition
of such Purchaser’s property shall at all times be and remain within its
control. Such Purchaser is a “QIB” (as defined in Rule 144A under the Securities
Act).

9B. Source of Funds. At least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such
Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

(i) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(ii) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(iii) the Source is either (a) an insurance company pooled separate account,
within the meaning of the PTE 90-1 or (b) a bank collective investment fund,
within the meaning of the PTE 91-38 and, except as disclosed by such Purchaser
to the Company in writing pursuant to this clause (iii), no employee benefit
plan or group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

 

29



--------------------------------------------------------------------------------

(iv) the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (a) the identity of such QPAM
and (b) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(iv); or

(v) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (v); or

(vi) the Source is a governmental plan; or

(vii) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (vii); or

(viii) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this paragraph 9B, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

30



--------------------------------------------------------------------------------

9C. Independent Investigation. Each Purchaser has made its own independent
investigation of the condition (financial and otherwise), prospects and affairs
of the Company and its Subsidiaries in connection with its purchase of the Notes
hereunder and has made and shall continue to make its own appraisal of the
creditworthiness of the Company. No holder of Notes shall have any duty or
responsibility to any other holder of Notes, either initially or on a continuing
basis, to make any such investigation or appraisal or to provide any credit or
other information with respect thereto. No holder of Notes is acting as agent or
in any other fiduciary capacity on behalf of any other holder of Notes.

10. DEFINITIONS; ACCOUNTING MATTERS. For the purpose of this Agreement, the
terms defined in paragraphs 10A and 10B (or within the text of any other
paragraph) shall have the respective meanings specified therein and all
accounting matters shall be subject to determination as provided in paragraph
10C.

10A. Yield-Maintenance Terms.

“Called Principal” means, with respect to any Fixed Rate Note, the principal of
such Note that is to be prepaid pursuant to paragraph 4C or is declared to be
immediately due and payable pursuant to paragraph 7A, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Fixed Rate
Note, the amount obtained by discounting all Remaining Scheduled Payments with
respect to such Called Principal from their respective scheduled due dates to
the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if interest is
payable other than on a semi-annual basis) equal to the Reinvestment Yield with
respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Fixed
Rate Note, 0.50% over the yield to maturity implied by (i) the yields reported
as of 10:00 a.m. (New York City time) on the Business Day next preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on the run U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the Business Day next preceding the Settlement Date with
respect to such Called Principal, in Federal Reserve Statistical Release H.15
(or any comparable successor publication) for U.S. Treasury securities having a
constant maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date.

 

31



--------------------------------------------------------------------------------

“Remaining Average Life” means, with respect to the Called Principal of any
Fixed Rate Note, the number of years (calculated to the nearest one-twelfth
year) obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) each Remaining Scheduled Payment of such
Called Principal (but not of interest thereon) by (b) the number of years
(calculated to the nearest one-twelfth year) which will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Fixed Rate Note, all payments of such Called Principal and interest thereon
that would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.

“Settlement Date” means, with respect to the Called Principal of any Fixed Rate
Note, the date on which such Called Principal is to be prepaid pursuant to
paragraph 4C or is declared to be immediately due and payable pursuant to
paragraph 7A, as the context requires.

“Yield-Maintenance Amount” means, with respect to any Fixed Rate Note, an amount
equal to the excess, if any, of the Discounted Value of the Called Principal of
such Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal. The Yield-Maintenance Amount shall in no event be less
than zero.

10B. Other Terms.

“Acceptance” has the meaning specified in paragraph 2B(6).

“Acceptance Day” has the meaning specified in paragraph 2B(6).

“Acceptance Window” has the meaning specified in paragraph 2B(6).

“Accepted Note” has the meaning specified in paragraph 2B(6).

“Acquisition Cash Flow” means, with respect to any Person or assets, franchises
or businesses acquired by the Company or any of its Consolidated Subsidiaries,
operating income for any period of determination plus any amounts deducted for
depreciation, amortization and operating lease expense in determining operating
income during such period (to the extent not included in Consolidated Operating
Income for such period), all determined using historical financial statements of
such Person, assets, franchises or businesses acquired with appropriate
adjustments thereto in order to reflect such operating income, depreciation,
amortization and operating lease expense on an actual historical combined pro
forma basis as if such Person, assets, franchises or businesses acquired had
been owned by the Company or one of its Consolidated Subsidiaries during the
applicable period. Operating income as used in the preceding sentence will be
determined for the acquired Person, assets, franchises or businesses using the
same method prescribed for determining Consolidated Operating Income.

 

32



--------------------------------------------------------------------------------

“Additional Covenant” means any affirmative or negative covenant or similar
restriction applicable to the Company or any Subsidiary (regardless of whether
such provision is labeled or otherwise characterized as a covenant) the subject
matter of which either (i) is similar to that of any covenant in paragraph 5 or
6 of this Agreement, or related definitions in paragraph 10 of this Agreement,
but contains one or more percentages, amounts or formulas that is more
restrictive than those set forth herein or more beneficial to the holder or
holders of the Indebtedness created or evidenced by the document in which such
covenant or similar restriction is contained (and such covenant or similar
restriction shall be deemed an Additional Covenant only to the extent that it is
more restrictive or more beneficial) or (ii) is different from the subject
matter of any covenant in paragraph 5 or 6 of this Agreement, or related
definitions in paragraph 10 of this Agreement.

“Additional Default” means any provision contained in any document or instrument
creating or evidencing Indebtedness of the Company or any Subsidiary which
permits the holder or holders of Indebtedness to accelerate (with the passage of
time or giving of notice or both) the maturity thereof or otherwise requires the
Company or any Subsidiary to purchase such Indebtedness prior to the stated
maturity thereof and which either (i) is similar to any Default or Event of
Default contained in paragraph 7 of this Agreement, or related definitions in
paragraph 10 of this Agreement, but contains one or more percentages, amounts or
formulas that is more restrictive or has a shorter grace period than those set
forth herein or is more beneficial to the holders of such other Indebtedness
(and such provision shall be deemed an Additional Default only to the extent
that it is more restrictive, has a shorter grace period or is more beneficial)
or (ii) is different from the subject matter of any Default or Event of Default
contained in paragraph 7 of this Agreement, or related definitions in paragraph
10 of this Agreement.

“Affiliate” means, as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person. For purposes of this definition, “control” of
a Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors or
other persons performing similar functions of such Person or (b) direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.

“Agreement” means this Note Purchase and Private Shelf Agreement, as the same
may be amended, amended and restated, supplemented or otherwise modified from
time to time.

“Anti-Corruption Laws” has the meaning specified in paragraph 8N(iv)(a).

“Anti-Money Laundering Laws” has the meaning specified in paragraph 8N(iii).

“Authorized Officer” means the Company’s chief executive officer, its chief
financial officer, its chief operating officer or its chief accounting officer;
provided, however, that for purposes of paragraph 2B(6) only, Authorized Officer
shall exclude the Company’s chief accounting officer.

 

33



--------------------------------------------------------------------------------

“Available Facility Amount” has the meaning specified in paragraph 2B(1).

“Blocked Person” has the meaning specified in paragraph 8N(i).

“Breakage Amount” means any loss, cost or expense (other than loss of profits)
reasonably incurred by (a) any Purchaser of a Floating Rate Note as a result of
the cancellation of the closing of the purchase and sale of such Floating Rate
Note or (b) any holder of a Floating Rate Note as a result of any payment or
prepayment of such Floating Rate Note on a day other than an Interest Payment
Date or at scheduled maturity thereof (whether voluntary, mandatory, automatic,
by reason of acceleration or otherwise), including, without limitation, any loss
or expense arising from the liquidation or reemployment of funds obtained by
such Purchaser or holder or from fees payable to terminate the deposits from
which such funds were obtained. Each Purchaser or holder shall determine the
Breakage Amount with respect to the principal amount of the Floating Rate Notes
that were to be purchased by it, or its Floating Rate Notes then being paid or
prepaid (or required to be paid or prepaid), as the case may be, by written
notice to the Company setting forth such determination in reasonable detail on
the day immediately following the Cancellation Date in the case of any
cancellation of the closing of the purchase and sale pursuant to paragraph
2B(9)(iv) or not less than one Business Day prior to the date of prepayment in
the case of any prepayment pursuant to paragraph 4C or any payment required by
paragraph 7A. Each such determination shall be conclusive absent manifest error.

“Business Day” means (a) with respect to all notices and determinations in
connection with, and payments of principal and interest on, any Floating Rate
Note as to which the interest rate is determined by reference to LIBOR, any day
that is a Business Day described in clause (c) and that is also a day on which
dealings in U.S. dollar deposits are conducted by and between banks in the
London interbank Eurodollar market, (b) for purposes of paragraph 2B(4) hereof
only, a day on which MetLife is not open for business, and (c) for the purposes
of any other provision of this Agreement, any day other than (i) a Saturday or a
Sunday and (ii) a day on which commercial banks in New York City are required or
authorized to be closed.

“Cancellation Date” has the meaning specified in paragraph 2B(9)(iv).

“Cancellation Fee” has the meaning specified in paragraph 2B(9)(iv).

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

34



--------------------------------------------------------------------------------

“Change in Control” means

(a) The Coca-Cola Company and any of its wholly-owned Subsidiaries shall cease
to own, beneficially and of record, at least 10% of the outstanding capital
stock of the Company; or

(b) any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act, whether or not applicable, except that for
purposes of this paragraph (b) such person or group shall be deemed to have
“beneficial ownership” of all shares that such person or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), other than (i) The Coca-Cola Company, (ii) other shareholders of the
Company as of the date of this Agreement and (iii) J. Frank Harrison III, his
spouse and the lineal descendants of either of the foregoing (or trusts,
corporations, partnerships, limited partnerships, limited liability companies or
other estate planning vehicles for the benefit thereof), is or becomes the
“beneficial owner” (as such term is used in Rule 13d-3 promulgated pursuant to
the Exchange Act), directly or indirectly, of more than 50% of the aggregate
voting power of all voting shares of the Company; or

(c) during any period of 25 consecutive calendar months, a majority of the Board
of Directors of the Company shall no longer be composed of individuals (i) who
were members of said Board on the first day of such period, (ii) whose election
or nomination to said Board was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of said Board and (iii) whose election or nomination to said Board was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of said Board.

“CISADA” has the meaning specified in paragraph 8N(i).

“Closing Day” means, with respect to any Accepted Note, the Business Day
specified for the closing of the purchase and sale of such Accepted Note in the
Request for Purchase of such Accepted Note, provided that (i) if the Company and
the Purchaser which is obligated to purchase such Accepted Note agree on an
earlier Business Day for such closing, the “Closing Day” for such Accepted Note
shall be such earlier Business Day, and (ii) if the closing of the purchase and
sale of such Accepted Note is rescheduled pursuant to paragraph 2B(8), the
Closing Day for such Accepted Note, for all purposes of this Agreement except
references to “original Closing Day” in paragraph 2B(9)(iii), shall mean the
Rescheduled Closing Day with respect to such Accepted Note.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Competitor” shall mean any Person primarily engaged in the businesses of
bottling, distributing or transporting beverages or such other lines of business
that the Company is engaged in from time to time and of which the holders of the
Notes have received written notice from the Company; provided, however, that in
no event shall Competitor include any banks, insurance companies or other
financial institutions.

 

35



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate in substantially the form of
Exhibit E.

“Confirmation of Acceptance” has the meaning specified in paragraph 2B(6).

“Consolidated” refers to the consolidation of accounts of the Company and its
Subsidiaries in accordance with GAAP.

“Consolidated Cash Flow” means, for any period, Consolidated Operating Income
for such period plus (i) any amounts deducted for depreciation, amortization and
operating lease expense, plus (ii) any impairment charges or asset write-down or
write off related to intangible assets, long-lived assets and property, plant
and equipment, solely to the extent that any such charges, write-down or write
off described in this clause (ii) are non-cash items, in each case in
determining Consolidated Operating Income, plus (iii) any non-cash pension
charges related to benefit plan amendments or non-recurring or infrequent
transactions, plus (iv) non-cash expenses related to stock based compensation,
minus (v) the amount of the sub-bottling fee payments made to The Coca-Cola
Company or one of its Subsidiaries in consideration for exclusive distribution
rights to the Company or one of its Consolidated Subsidiaries during such
applicable period. Consolidated Cash Flow shall exclude all non-cash credits or
charges resulting from commodity hedging transactions.

“Consolidated Cash Flow/Fixed Charges Ratio” means, at any time, the ratio of
(i) Consolidated Cash Flow for the then most recently concluded period of four
consecutive fiscal quarters of the Company to (ii) Consolidated Fixed Charges
for such period.

“Consolidated Fixed Charges” means, for any period, the sum of (i) Consolidated
Net Interest Expense for such period, (ii) the amount of obligations of the
Company and its Consolidated Subsidiaries as lessees, on leases other than
Capitalized Leases, accrued during such period and (iii) payments made or
required to be made by the Company and its Consolidated Subsidiaries during such
period under agreements providing for or containing covenants not to compete.

“Consolidated Funded Indebtedness” means, at any time, the aggregate outstanding
principal amount of all Funded Indebtedness (other than (i) deferred
compensation liabilities of the Company and its Consolidated Subsidiaries,
(ii) Unfunded Benefit Liabilities of the Company and its Consolidated
Subsidiaries and (iii) the amount of the sub-bottling fee liabilities to The
Coca-Cola Company or one of its Subsidiaries in consideration for exclusive
distribution rights to the Company or one of its Consolidated Subsidiaries) of
the Company and its Consolidated Subsidiaries, determined and consolidated in
accordance with GAAP.

 

36



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness/Cash Flow Ratio” means, at any time, the ratio
of (a) the aggregate amount of (i) Consolidated Funded Indebtedness minus the
Liquidity Amount and (ii) without duplication of amounts included in clause (i),
50% of every Contingent Obligation of the Company and its Consolidated
Subsidiaries (other than any Contingent Obligation in respect of any operating
lease), determined and consolidated in accordance with GAAP to (b) the aggregate
of (i) Consolidated Cash Flow for the then most recently concluded period of
four consecutive fiscal quarters of the Company and (ii) Acquisition Cash Flow
for such period.

“Consolidated Net Interest Expense” means, for any period, the aggregate net
amount of interest payments of the Company and its Consolidated Subsidiaries,
determined and consolidated in accordance with GAAP, excluding, however, such
amounts as arise from the amortization of capitalized interest, discount and
fees reflected as an asset on the Company’s books and records on the date of
this Agreement.

“Consolidated Operating Income” means, for any period, the net income of the
Company and its Consolidated Subsidiaries, before any deduction in respect of
interest or taxes, determined and consolidated in accordance with GAAP,
excluding, however, extraordinary items in accordance with GAAP (which shall
include without limitation, in any event, any income, net of expenses, or loss
realized by the Company or any Consolidated Subsidiary from any sale of assets
outside the ordinary course of business, whether tangible or intangible,
including franchise territories and securities).

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the financial obligation or liability of any other
Person (excluding with respect to accounts payable arising in the ordinary
course of such other Person’s business payable on terms customary in the trade),
or agrees to maintain the net worth or working capital or other financial
condition of any other Person, or otherwise assures any creditor of such other
Person against loss, including, without limitation, any comfort letter,
operating agreement, take-or-pay contract or application for a letter of credit,
but excluding the endorsement of instruments for deposit or collection in the
ordinary course of business.

“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Affiliates that are under the Control of the
Company and (ii) if the Company has a parent company, such parent company and
its Affiliates under the Control of such parent company. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

 

37



--------------------------------------------------------------------------------

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

“Default” means any of the events specified in paragraph 7A, whether or not any
requirement for such event to become an Event of Default has been satisfied.

“Default Rate” means, at any time during the continuance of an Event of Default
described in paragraph 7A(i) or (ii), a rate of interest per annum from time to
time equal to the lesser of (i) the maximum rate permitted by applicable law and
(ii) the greater of (a) 2.0% over the rate of interest applicable to the
relevant Note (without giving effect to such Event of Default) and (b) 2.0% over
the rate of interest publicly announced by JPMorgan Chase Bank, National
Association from time to time in New York City as its “Prime Rate”.

“Delayed Delivery Fee” has the meaning specified in paragraph 2B(9)(iii).

“Environmental Laws” means any federal, state or local governmental law, rule,
regulation, order, writ, judgment, injunction or decree relating to pollution or
protection of the environment or the treatment, storage, disposal, release,
threatened release or handling of Hazardous Materials, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, the Resource Conservation and Recovery Act, the Hazardous Materials
Transportation Act, the Clean Water Act, the Toxic Substances Control Act, the
Clean Air Act, the Safe Drinking Water Act, the Atomic Energy Act and the
Federal Insecticide, Fungicide and Rodenticide Act, in each case, as amended
from time to time.

“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Laws.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“Event of Default” means any of the events specified in paragraph 7A, provided
that there has been satisfied any requirement in connection with such event for
the giving of notice, or the lapse of time, or the happening of any further
condition, event or act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Facility” has the meaning specified in paragraph 2B(1).

“Fitch” means Fitch Ratings and its successors.

 

38



--------------------------------------------------------------------------------

“Fixed Rate Note” means any Shelf Note bearing a fixed interest rate.

“Floating Interest Rate” means, with respect to any Interest Period of a
Floating Rate Note, the sum of the Floating Rate Note Margin for such Note plus
LIBOR for such Interest Period.

“Floating Rate Note” means any Shelf Note bearing a floating interest rate.

“Floating Rate Note Margin” means, with respect to any Floating Rate Note, the
margin specified for such Note in the relevant Confirmation of Acceptance.

“Floating Rate Notice Provider” is defined in Section 2B(9)(iv).

“Floating Rate Notice Recipient(s)” is defined in Section 2B(9)(iv).

“Funded Indebtedness” of a Person means (i) all liabilities of such Person of
the kinds referred to in clauses (i), (ii), (iii), (iv) and (v) of the
definition of “Indebtedness” herein, including without limitation commercial
paper, of any maturity, and (ii) other indebtedness (including the current
portion thereof) of such Person which would be classified in whole or part as a
long-term liability of such Person in accordance with GAAP, and shall in any
event include (i) any Indebtedness having a final maturity more than one year
from the date of creation of such Indebtedness and (ii) any Indebtedness,
regardless of its term, which is renewable or extendable by such Person
(pursuant to the terms thereof or pursuant to a revolving credit or similar
agreement or otherwise) to a date more than one year from the date of creation
of such Indebtedness or any date of determination of Funded Indebtedness.

“GAAP” means generally accepted accounting principles, in the United States of
America as in effect from time to time.

“Governmental Authority” means the federal government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Government Official” means any governmental official or employee, employee of
any government owned or government controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Hazardous Materials” means petroleum or petroleum products, natural or
synthetic gas, asbestos in any form that is or could become friable, and radon
gas, any substances defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic pollutants”,
“contaminants” or “pollutants”, or words of similar meaning and regulatory
effect, under any Environmental Law and any other substance exposure to which is
regulated under any Environmental Law.

 

39



--------------------------------------------------------------------------------

“Hedge Treasury Note(s)” means, with respect to any Accepted Note, the United
States Treasury Note or Notes whose duration (as determined by MetLife) most
closely matches the duration of such Accepted Note.

“Hostile Tender Offer” means, with respect to the use of proceeds of any Note,
any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (excluding accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or similar instruments, (v) Capitalized Lease Obligations, (vi) net
Rate Hedging Obligations, (vii) Contingent Obligations in respect of
Indebtedness, (viii) obligations for which such Person is obligated pursuant to
or in respect of a letter of credit and (ix) repurchase obligations or
liabilities of such Person with respect to accounts, notes receivable or
securities sold by such Person.

“INHAM Exemption” has the meaning set forth in paragraph 9B(v).

“Institutional Investor” means any insurance company, commercial, investment or
merchant bank, finance company, mutual fund, registered money or asset manager,
savings and loan association, credit union, registered investment advisor,
pension fund, investment company, licensed broker or dealer, “qualified
institutional buyer” (as such term is defined under Rule 144A promulgated under
the Securities Act, or any successor law, rule or regulation) or “accredited
investor” (as such term is defined under Regulation D promulgated under the
Securities Act, or any successor law, rule or regulation).

“Interest Payment Date” for each Floating Rate Note, means the “Interest Payment
Dates” set forth on such Note (but in all cases subject to paragraph 11J).

“Interest Period” means, as to any Floating Rate Note, the period commencing on
the date of issuance of such Note or on the last day of the immediately
preceding Interest Period applicable thereto, as the case may be, and ending on
the numerically corresponding day (or, if there is no numerically corresponding
day, on the

 

40



--------------------------------------------------------------------------------

last day) in the calendar month that is one, three or six months thereafter, as
specified for such Note in the relevant Confirmation of Acceptance; provided,
however, that, if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the earlier of the last day of such Interest Period and the day on
which the applicable Floating Rate Note is repaid or prepaid in full.

“Issuance Period” has the meaning specified in paragraph 2B(2).

“LIBOR” means, for any Interest Period for any Floating Rate Note, the rate per
annum (rounded upwards, if necessary, to the next higher one hundred-thousandth
of a percentage point) for deposits in U.S. dollars with a maturity most closely
corresponding to such Interest Period which appears on the page on Bloomberg
Financial Markets that displays the ICE Benchmark Administration’s interest
settlement rates for deposits of U.S. dollars or any other Person that replaces
the ICE Benchmark Administration as the sponsor of the London Interbank Offered
Rate as of 11:00 a.m. (London, England time) on the date two Business Days
before the commencement of such Interest Period (or three Business Days prior to
the beginning of the first Interest Period) (herein, the “LIBOR Determination
Date”). If no such offered rate then exists or is then unavailable, such rate
will be the arithmetic mean of the per annum rate of interest at which deposits
of U.S. dollars in immediately available funds are offered at 11:00 a.m.
(London, England time) on the date two Business Days before the LIBOR
Determination Date quoted by two major financial institutions in the London
interbank market for an interest period corresponding to the Interest Period for
the applicable Series of Floating Rate Notes for an amount equal to the
aggregate outstanding principal amount of the applicable Series of Floating Rate
Notes as of the LIBOR Determination Date, as selected in good faith by MetLife.
Notwithstanding anything to the contrary contained in this Agreement, in the
event that LIBOR is no longer available, or if MetLife determines that LIBOR is
no longer the industry standard, then it shall be replaced by a benchmark rate
(with an appropriate one-time permanent spread adjustment for each applicable
Series of Floating Rate Notes to address the change in benchmark rate so as to
approximate the applicable Floating Interest Rate for such Series agreed to
herein) that MetLife then commonly utilizes as a LIBOR replacement on unsecured
commercial floating rate loans where it holds a similar right to declare a
replacement and MetLife shall give the Company and the holders of Floating Rate
Notes notice thereof. MetLife’s determinations under the preceding sentence
shall be conclusive absent manifest error, and the Company shall agree to amend
this Agreement and the Floating Rate Notes to effectuate the substitute or
successor reference rate. Notwithstanding the foregoing, if LIBOR shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.

“Lien” means any lien, mortgage, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement having
substantially the same effect as a lien, including, without limitation, the lien
or retained security title of a conditioned vendor.

 

41



--------------------------------------------------------------------------------

“Liquidity Amount” means, as at any date of determination, the lesser of (i) the
aggregate amount of unrestricted and unencumbered cash maintained by the Company
and its Subsidiaries in the United States as of such date and (ii) $20,000,000.

“Margin Stock” means margin stock within the meaning of Regulation U.

“Material Adverse Change” or “Material Adverse Effect” means a material adverse
change in or, as the case may be, effect on (i) the business, condition
(financial or otherwise), or operations of the Company and its Consolidated
Subsidiaries taken as a whole, (ii) the legality, validity or enforceability of
this Agreement or (iii) the ability of the Company to pay and perform its
obligations hereunder or under the Notes.

“Material Credit Facility” means, as to the Company and its Subsidiaries,

(a) the Senior Credit Agreement;

(b) that certain Note Purchase and Private Shelf Agreement dated as of June 6,
2016 initially by and between the Company and PGIM, Inc., including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof;

(c) that certain Note Purchase and Private Shelf Agreement dated as of March 6,
2018 initially by and between the Company and NYL Investors LLC, including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof;

(d) that certain Loan Agreement dated as of June 7, 2016 among the Company, as
borrower, the lenders named therein, JPMorgan Chase Bank, N.A. and PNC Capital
Markets LLC, as joint lead arrangers and joint bookrunners, Branch Banking and
Trust Company, as joint lead arranger, PNC Bank, National Association and Branch
Banking and Trust Company, as co-syndication agents, and JPMorgan Chase Bank,
N.A., as administrative agent, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof; and

(e) any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of this Agreement by the Company or any
Subsidiary, or in respect of which the Company or any Subsidiary is an obligor
or otherwise provides a guarantee or other credit support (“Credit Facility”),
in a principal amount outstanding or available for borrowing equal to or greater
than $50,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency).

“Material Indebtedness” has the meaning set forth in 7A(v).

 

42



--------------------------------------------------------------------------------

“Material Subsidiary” means a Subsidiary which (i) owns, leases or occupies any
building, structure or other facility used primarily for the bottling, canning
or packaging of soft drinks or soft drink products or warehousing and
distributing of such products, other than any such building, structure or other
facility or portion thereof, which is not of material importance to the total
business conducted by the Company and its Subsidiaries as an entirety, (ii) is a
party to any contract with respect to the bottling, canning, packaging or
distribution of soft drinks or soft drink products, other than any such contract
which is not of material importance to the total business conducted by the
Company and its Subsidiaries as an entirety, and in any event includes each of
the Subsidiaries indicated as Material Subsidiaries listed in Schedule 8L as of
the date of this Agreement (as updated pursuant to the latest Request for
Purchase delivered hereunder for which Notes have been accepted), and (iii) any
Subsidiary of the Company that would qualify as a “significant subsidiary” under
Regulation S-X of the Securities and Exchange Commission (or its successor
agency).

“MetLife” is defined as the introduction to this Agreement.

“MetLife Affiliate” means (a) any corporation or other entity controlling,
controlled by, or under common control with, MetLife, or (b) any managed account
or investment fund which is managed by MetLife or a MetLife Affiliate described
in clause (a) of this definition. For purposes of this definition, the terms
“control”, “controlling” and “controlled” shall mean the ownership, directly or
through subsidiaries, of a majority of a corporation’s or other entity’s voting
stock or equivalent voting securities or interests.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which the Company
or any member of a Controlled Group has or had an obligation to contribute.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” has the meaning set forth in paragraph 9B(i).

“Note Document” shall mean, collectively, this Agreement, the Notes and any
guaranty, other agreement or instrument executed in connection with the
foregoing.

“Notes” has the meaning specified in paragraph 1.

“OFAC” has the meaning specified in paragraph 8N(i).

“OFAC Listed Person” has the meaning specified in paragraph 8N(i).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

43



--------------------------------------------------------------------------------

“Officer’s Certificate” means a certificate signed in the name of the Company by
an Authorized Officer of the Company.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor.

“Person” means and includes an individual, a partnership, a joint venture, a
corporation (including a business trust), a limited liability company, a joint
stock company, a trust, an unincorporated association, a joint venture or other
entity, or a government or any political subdivision or agency thereof.

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
to which Section 4021 of ERISA applies and (i) which is maintained for employees
of the Company or any member of a Controlled Group or (ii) to which the Company
or any member of a Controlled Group made, or was required to make, contributions
at any time within the preceding five years.

“Prepayment Premium” means, in connection with any prepayment pursuant to
paragraph 4C or any payment required by paragraph 7A of a Floating Rate Note, an
amount equal to the percentage, if any, of the principal amount of such Note
being prepaid or required to be paid specified as the “Prepayment Premium” in
the relevant Confirmation of Acceptance.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Purchasers” means with respect to any Accepted Notes, the MetLife Affiliate(s),
and their respective successors and assigns, which are purchasing such Accepted
Notes.

“QPAM Exemption” has the meaning set forth in paragraph 9B(iv).

“Rate Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (b) any and all
cancellations, buybacks, reversals, terminations or assignments of any of the
foregoing.

“Regulations T, U and X” means Regulations T, U and X issued by the Board of
Governors of the Federal Reserve System, as from time to time amended.

 

44



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Reportable Event” means (i) a reportable event described in Section 4043 of
ERISA and regulations thereunder (other than reportable events for which notice
has been waived pursuant to PBGC regulations), (ii) a withdrawal by a
substantial employer from a Plan to which more than one employer contributes, as
referred to in Section 4063(b) of ERISA, or (iii) a cessation of operations at a
facility causing more than 20% of Plan participants to be separated from
employment, as referred to in Section 4062(e) of ERISA.

“Request for Purchase” has the meaning specified in paragraph 2B(4).

“Required Holder(s)” means the holder or holders of at least 51% of the
aggregate principal amount of the Notes or of a Series of Notes, as the context
may require, from time to time outstanding.

“Rescheduled Closing Day” has the meaning specified in paragraph 2B(8).

“Responsible Officer” means the Chief Executive Officer and Chairman of the
Board, Chief Operating Officer and President, the Chief Accounting Officer and
Senior Vice President, Chief Financial Officer and Executive Vice President,
General Counsel, Secretary and Executive Vice President or any vice president of
the Company designated as a “authorized officer” of the Company for the purpose
of this Agreement in an Officer’s Certificate executed by an Authorized Officer
and delivered to MetLife. Any action taken under this Agreement on behalf of the
Company by any individual who on or after the date of this Agreement shall have
been a Responsible Officer of the Company and whom MetLife in good faith
believes to be a Responsible Officer of the Company at the time of such action
shall be binding on the Company even though such individual shall have ceased to
be a Responsible Officer of the Company.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission of the United States of
America or any successor thereto.

“Securities Act” means the Securities Act of 1933, as amended.

“Senior Credit Agreement” means that Second Amended and Restated Credit
Agreement, dated as of June 8, 2018, among the Company, as borrower, the lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A. as administrative
agent, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof.

 

45



--------------------------------------------------------------------------------

“Series” has the meaning specified in paragraph 1.

“Shelf Note” has the meaning specified in paragraph 1.

“Significant Holder” means (i) MetLife, so long as MetLife and all MetLife
Affiliates, collectively, shall hold (or be committed under this Agreement to
purchase) at least 20% of the aggregate principal amount of the Notes, or
(ii) any other holder that, together with its Affiliates shall hold (or be
committed under this Agreement to purchase) at least 20% of the aggregate
principal amount of the Notes from time to time outstanding (provided that only
one holder may visit and inspect properties on behalf of the holder and its
Affiliates).

“Source” has the meaning set forth in paragraph 9B.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (irrespective of whether or not at the time securities
or other ownership interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person; provided that, notwithstanding the foregoing, Piedmont Coca-Cola
Bottling Partnership, a Delaware general partnership, shall be deemed to be a
Subsidiary of the Company so long as the Company owns a greater than 50%
economic interest therein.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Transferee” means any direct or indirect transferee of all or any part of any
Note purchased by any Purchaser under this Agreement.

“U.S. Economic Sanctions” has the meaning specified in paragraph 8N(i).

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Unfunded Benefit Liabilities” means the sum of (i) the amount (if any) by which
the present value of all vested and unvested accrued benefits under a single
employer plan, as defined in Section 4001(a)(15) of ERISA, exceeds the fair
market value of assets allocable to such benefits, all determined as of the then
most recent valuation date for such Plans using the PBGC actuarial assumptions
utilized for purposes of determining the current liability for purposes of such
valuation and (ii) the accrued liabilities for benefits under the
post-retirement benefit plan of the Company and its Consolidated Subsidiaries,
determined in accordance with GAAP.

 

46



--------------------------------------------------------------------------------

10C. Accounting Principles, Terms and Determinations. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP
consistent with those applied in the preparation of the financial statements
referred to in paragraph 8C. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth herein, and the Company so
requests, the holders of the Notes and the Company will negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP; provided that until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP as in effect
prior to such change therein. Without limiting the foregoing, for purposes of
determining compliance with any financial covenant ratio, requirement or basket,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the financial statements referred to in paragraph 8C for
all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto (for the avoidance of doubt, including ASC Topic 842), unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

11. MISCELLANEOUS.

11A. Note Payments. So long as any Purchaser shall hold any Note, the Company
will make payments of principal of, interest on, and any Yield-Maintenance
Amount, Prepayment Premium or Breakage Amount payable with respect to, such
Note, which comply with the terms of this Agreement, by wire transfer of
immediately available funds for credit (not later than 1:00 PM, New York City
time, on the date due) to (i) the account or accounts of such Purchaser
specified in the Confirmation of Acceptance with respect to such Note in the
case of any Shelf Note or (ii) such other account or accounts in the United
States as such Purchaser may from time to time designate in writing,
notwithstanding any contrary provision herein or in any Note with respect to the
place of payment. Each Purchaser agrees that, before disposing of any Note, it
will make a notation thereon (or on a schedule attached thereto) of all
principal payments previously made thereon and of the date to which interest
thereon has been paid. The Company agrees to afford the benefits of this
paragraph 11A to any Transferee which shall have made the same agreement as the
Purchasers have made in this paragraph

 

47



--------------------------------------------------------------------------------

11A. No holder shall be required to present or surrender any Note or make any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, the applicable holder shall surrender such Note for cancellation,
reasonably promptly after any such request, to the Company at its principal
executive office.

11B. Expenses; Indemnification. Whether or not the transactions contemplated
hereby shall be consummated, the Company shall pay, and save MetLife, each
Purchaser and any Transferee harmless against liability for the payment of, all
out-of-pocket expenses arising in connection with such transactions, including
(i) (A) all stamp and documentary taxes and similar charges, (B) costs of
obtaining a private placement number for the Notes and (C) fees and expenses of
brokers, agents, dealers, investment banks or other intermediaries or placement
agents, in each case as a result of the execution and delivery of this Agreement
or the issuance of the Notes; (ii) reasonable document production and
duplication charges and the reasonable fees and expenses of counsel engaged by
the Purchasers and Transferees (but limited to those fees and expenses of
(1) one external counsel, (2) to the extent reasonably required, one local
counsel in each relevant jurisdiction, and (3) to the extent reasonably
required, one regulatory counsel for such Persons) in connection with (A) this
Agreement and the transactions contemplated hereby and (B) any subsequent
proposed waiver, amendment or modification of, or proposed consent under, this
Agreement, whether or not such proposed action shall be effected or granted;
(iii) the costs and expenses, including attorneys’ and financial advisory fees,
incurred by such Purchaser or such Transferee in enforcing (or determining
whether or how to enforce) any rights under this Agreement or the Notes or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement or the transactions contemplated
hereby or by reason of such Purchaser’s or such Transferee’s having acquired any
Note, including without limitation costs and expenses incurred in any workout,
restructuring or renegotiation proceeding or bankruptcy case; and (iv) any
judgment, liability, claim, order, decree, cost, fee, expense, action or
obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Company.

The Company will promptly pay or reimburse each Purchaser or holder of a Note
(upon demand, in accordance with each such Purchaser’s or holder’s written
instructions) for all fees and costs paid or payable by such Purchaser or holder
to the SVO in connection with the initial filing of this Agreement and all
related documents and financial information, and all subsequent annual and
interim filings of documents and financial information related to this
Agreement, with the SVO or any successor organization acceding to the authority
thereof.

The Company shall indemnify each holder of the Notes and each of its Related
Parties (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, the Notes, any other

 

48



--------------------------------------------------------------------------------

Note Documents, the performance by the parties hereto of their respective
obligations hereunder or under the Notes, the other Note Documents or the
consummation of the transactions contemplated hereby or thereby, (ii) any Notes
or the use of the proceeds thereof, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any of the Company’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

The obligations of the Company under this paragraph 11B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
Transferee and the payment of any Note.

11C. Consent to Amendments. This Agreement may be amended, and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if the Company shall obtain the written consent to such
amendment, action or omission to act, of the Required Holder(s) of the Notes of
each Series except that, (i) with the written consent of the holders of all
Notes of a particular Series at the time outstanding (and not without such
written consents), the Notes of such Series may be amended or the provisions
thereof waived to postpone the maturity thereof or the date of any scheduled
payments, to reduce the principal thereof, or to reduce the rate, method of
computation or time of payment of interest on or any Yield-Maintenance Amount,
Prepayment Premium or Breakage Amount payable with respect to the Notes of such
Series, or affect the time, amount or allocation of any prepayment, (ii) without
the written consent of the holder or holders of all Notes at the time
outstanding, no amendment to or waiver of the provisions of this Agreement shall
change or affect the provisions of paragraph 7A or this paragraph 11C insofar as
such provisions relate to proportions of the principal amount of the Notes of
any Series, or the rights of any individual holder of Notes, required with
respect to any declaration of Notes to be due and payable or with respect to any
consent, amendment, waiver or declaration, (iii) with the written consent of
MetLife (and not without the written consent of MetLife) the provisions of
paragraph 2B may be amended or waived (except insofar as any such amendment or
waiver would affect any rights or obligations with respect to the purchase and
sale of Notes which shall have become Accepted Notes prior to such amendment or
waiver), and (iv) with the written consent of all of the Purchasers which shall
have become obligated to purchase Accepted Notes of any Series (and not without
the written consent of all such Purchasers), any of the provisions of paragraphs
2B and paragraph 3 may be amended or waived insofar as such amendment or waiver
would affect only rights or obligations with respect to the purchase and sale of
the Accepted Notes of such Series or the terms and provisions of such Accepted
Notes. Each holder of any Note at the time or thereafter outstanding shall be
bound by any consent authorized by this paragraph 11C,

 

49



--------------------------------------------------------------------------------

whether or not such Note shall have been marked to indicate such consent, but
any Notes issued thereafter may bear a notation referring to any such consent.
No course of dealing between the Company and the holder of any Note nor any
delay in exercising any rights hereunder or under any Note shall operate as a
waiver of any rights of any holder of such Note. As used herein and in the
Notes, the term “this Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.

11D. Form, Registration, Transfer and Exchange of Notes; Lost Notes. The Notes
are issuable as registered notes without coupons in denominations of at least
$100,000, except as may be necessary to (i) reflect any principal amount not
evenly divisible by $100,000 or (ii) enable the registration of transfer by a
holder of its entire holding of a Series of Notes. The Company shall keep at its
principal office a register in which the Company shall provide for the
registration of Notes and of transfers of Notes. Upon surrender for registration
of transfer of any Note at the principal office of the Company, the Company
shall, at its expense and within five Business Days of receipt of such Notes,
execute and deliver one or more new Notes of the same Series, of like tenor and
of a like aggregate principal amount, registered in the name of such transferee
or transferees. At the option of the holder of any Note, such Note may be
exchanged for other Notes of the same Series, of like tenor and of any
authorized denominations, of a like aggregate principal amount, upon surrender
of the Note to be exchanged at the principal office of the Company. Whenever any
Notes are so surrendered for exchange, the Company shall, at its expense and
within five Business Days of receipt of such Notes, execute and deliver the
Notes which the holder making the exchange is entitled to receive. Each
installment of principal payable on each installment date upon each new Note
issued upon any such transfer or exchange shall be in the same proportion to the
unpaid principal amount of such new Note as the installment of principal payable
on such date on the Note surrendered for registration of transfer or exchange
bore to the unpaid principal amount of such Note. No reference need be made in
any such new Note to any installment or installments of principal previously due
and paid upon the Note surrendered for registration of transfer or exchange.
Every Note surrendered for registration of transfer or exchange shall be duly
endorsed, or be accompanied by a written instrument of transfer duly executed,
by the holder of such Note or such holder’s attorney duly authorized in writing.
Any Note or Notes issued in exchange for any Note or upon transfer thereof shall
carry the rights to unpaid interest and interest to accrue which were carried by
the Note so exchanged or transferred, so that neither gain nor loss of interest
shall result from any such transfer or exchange. Upon receipt of written notice
from the holder of any Note of the loss, theft, destruction or mutilation of
such Note and, in the case of any such loss, theft or destruction, upon receipt
of such holder’s unsecured indemnity agreement, or in the case of any such
mutilation upon surrender and cancellation of such Note, the Company will make
and deliver a new Note of the same Series, of like tenor, in lieu of the lost,
stolen, destroyed or mutilated Note. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

 

50



--------------------------------------------------------------------------------

11E. Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of, interest on, and any Yield-Maintenance
Amount, Prepayment Premium or Breakage Amount, as applicable, payable with
respect to, such Note and for all other purposes whatsoever, whether or not such
Note shall be overdue, and the Company shall not be affected by notice to the
contrary. Subject to the preceding sentence, the holder of any Note may from
time to time grant participations in all or any part of such Note to any Person
on such terms and conditions as may be determined by such holder in its sole and
absolute discretion.

11F. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Company in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by any Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any Transferee, regardless of any investigation made at any
time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement and the Notes embody the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to such
subject matter.

11G. Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not; provided, however, that, so long as no Event of Default has occurred and is
continuing, no Competitor may acquire any Notes hereunder without the prior
written consent of the Company. The applicable Purchaser shall give the Company
prompt written notice of any assignment of a Note.

11H. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not (i) avoid the occurrence of an Event of Default or Default if such
action is taken or such condition exists or (ii) in any way prejudice an attempt
by the holders to prohibit (through equitable action or otherwise) the taking of
any action by the Company or a Subsidiary which would result in an Event of
Default or Default.

11I. Notices. All written communications provided for hereunder (other than
communications provided for under paragraph 2) shall be sent by first class mail
or nationwide overnight delivery service (with charges prepaid) and (i) if to
any Purchaser, addressed as specified for such communications in the Purchaser
Schedule attached to the applicable Confirmation of Acceptance (in the case of
any Shelf Notes) or at such other address as any such Purchaser shall have
specified to the Company in writing, (ii) if to any other holder of any Note,
addressed to it at such address as it shall have specified in writing to the
Company or, if any such other holder shall not have so specified an address,
then addressed to such holder in care of the last holder of such Note

 

51



--------------------------------------------------------------------------------

which shall have so specified an address to the Company and (iii) if to the
Company, addressed to it at 4100 Coca-Cola Plaza, Charlotte, NC 28211. Any
communication pursuant to paragraph 2 shall be made by the method specified for
such communication in paragraph 2.

11J. Payments Due on Non-Business Days. Anything in this Agreement or the Notes
to the contrary notwithstanding, any payment of principal of or interest on, or
Yield-Maintenance Amount, Prepayment Premium or Breakage Amount payable with
respect to, any Note that is due on a date other than a Business Day shall be
made on the next succeeding Business Day (i) in the case of Fixed Rate Notes,
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day and (ii) in the case of Floating
Rate Notes, including the additional days elapsed in the computation of the
interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, then and in such
event payment shall be made on the next succeeding Business Day, but shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day.

11K. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11L. Descriptive Headings. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

11M. Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to any Purchaser, to any holder of Notes or to the Required
Holder(s), the determination of such satisfaction shall be made by such
Purchaser, such holder or the Required Holder(s), as the case may be, in the
sole and exclusive judgment (exercised in good faith) of the Person or Persons
making such determination.

11N. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK IN ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

11O. Consent to Jurisdiction; Waiver or Immunities. The Company hereby
irrevocably submits to the jurisdiction of any New York state or federal court
sitting in New York in any action or proceeding arising out of or relating to
this Agreement, and the Company hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in New York
state or federal court. The Company hereby irrevocably waives, to the fullest
extent it may effectively do so,

 

52



--------------------------------------------------------------------------------

the defense of an inconvenient forum to the maintenance of such action or
proceeding. The Company agrees and irrevocably consents to the service of any
and all process in any such action or proceeding by the mailing, by registered
or certified U.S. mail, or by any other means or mail that requires a signed
receipt, of copies of such process to CT Corporation System at 1633 Broadway,
New York, New York 10019. The Company agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this paragraph 11O shall affect the right of any holder of the Notes
to serve legal process in any other manner permitted by law or affect the right
of any holder of the Notes to bring any action or proceeding against the Company
or its property in the courts of any other jurisdiction. To the extent that the
Company has or hereafter may acquire immunity from jurisdiction of any court or
from any legal process (whether through service of notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property, the Company hereby irrevocably waives such immunity
in respect of its obligations under this agreement.

11P. WAIVER OF JURY TRIAL. THE COMPANY AND THE HOLDERS OF THE NOTES AGREE TO
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION AND THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. THE HOLDERS OF THE NOTES AND THE COMPANY EACH
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR
RELATED FUTURE DEALINGS. THE HOLDERS OF THE NOTES AND THE COMPANY FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

11Q. Severalty of Obligations. The sales of Notes to the Purchasers are to be
several sales, and the obligations of MetLife and the Purchasers under this
Agreement are several obligations. No failure by MetLife or any Purchaser to
perform its obligations under this Agreement shall relieve any other Purchaser
or the Company of any of its obligations hereunder, and neither MetLife nor any
Purchaser shall be responsible for the obligations of, or any action taken or
omitted by, any other such Person hereunder.

 

53



--------------------------------------------------------------------------------

11R. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

11S. Binding Agreement. When this Agreement is executed and delivered by the
Company and MetLife it shall become a binding agreement between the Company, on
the one hand, and MetLife, on the other hand. This Agreement shall also inure to
the benefit of each Purchaser which shall have executed and delivered a
Confirmation of Acceptance, and each such Purchaser shall be bound by this
Agreement to the extent provided in such Confirmation of Acceptance.

11T. Maximum Interest Payable. The Company, each Purchaser and any other holder
of the Notes specifically intend and agree to limit contractually the amount of
interest payable under this Agreement, the Notes and all other instruments and
agreements related hereto and thereto to the maximum amount of interest lawfully
permitted to be charged under applicable law. Therefore, none of the terms of
this Agreement, the Notes or any instrument pertaining to or relating to this
Agreement or the Notes shall ever be construed to create a contract to pay
interest at a rate in excess of the maximum rate permitted to be charged under
applicable law, and neither the Company, any guarantor nor any other party
liable or to become liable hereunder, under the Notes, any guaranty or under any
other instruments and agreements related hereto and thereto shall ever be liable
for interest in excess of the amount determined at such maximum rate, and the
provisions of this paragraph 11T shall control over all other provisions of this
Agreement, the Notes, any guaranty or any other instrument pertaining to or
relating to the transactions herein contemplated. If any amount of interest
taken or received by a Purchaser or any holder of a Note shall be in excess of
said maximum amount of interest which, under applicable law, could lawfully have
been collected by such Purchaser or such holder incident to such transactions,
then such excess shall be deemed to have been the result of a mathematical error
by all parties hereto and shall be refunded promptly by the Person receiving
such amount to the party paying such amount, or, at the option of the recipient,
credited ratably against the unpaid principal amount of the Note or Notes held
by a Purchaser or such holder, respectively. All amounts paid or agreed to be
paid in connection with such transactions which would under applicable law be
deemed “interest” shall, to the extent permitted by such applicable law, be
amortized, prorated, allocated and spread throughout the stated term of this
Agreement and the Notes. The term “applicable law” as used in this paragraph
means that law in effect from time to time which permits the charging and
collection of the highest permissible lawful, nonusurious rate of interest on
the transactions herein contemplated including laws of the State of New York and
of the United States of America, and the term “maximum rate” as used in this
paragraph means, with respect to each of the Notes, the maximum lawful,
nonusurious rates of interest (if any) which under applicable law may be charged
to the Company from time to time with respect to such Notes.

 

54



--------------------------------------------------------------------------------

11U. Directly or Indirectly. Where any provision in this Agreement refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether the action in question is
taken directly or indirectly by such Person.

11V. Transaction References. The Company agrees that MetLife may (a) refer to
its role in originating the purchase of the Notes from the Company, as well as
the identity of the Company and the maximum aggregate principal amount of the
Shelf Notes and the date on which the Facility was established, on its internet
site or in marketing materials, press releases, published “tombstone”
announcements or any other print or electronic medium and (b) display the
Company’s corporate logo in conjunction with any such reference, provided that
the Company has consented in writing to each such reference, which consent may
not be unreasonably withheld, qualified or delayed.

[Signature pages to follow]

 

 

55



--------------------------------------------------------------------------------

Very truly yours, COCA-COLA CONSOLIDATED, INC. By:  

/s/ Fredrick Scott Anthony

Name:   Fredrick Scott Anthony Title:   Executive Vice President   and Chief
Financial Officer

[Signature Page to Note Purchase and Private Shelf Agreement]



--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted as of the date first above written.
METLIFE INVESTMENT ADVISORS, LLC By:  

/s/ Jennifer Potenta

  Name: Jennifer Potenta   Its:       Managing Director

[Signature Page to Note Purchase and Private Shelf Agreement]



--------------------------------------------------------------------------------

SCHEDULE 6B

EXISTING LIENS

None



--------------------------------------------------------------------------------

SCHEDULE 6D

PERMITTED INDEBTEDNESS

1. Lease Agreement, dated as of December 18, 2006, between the CCBCC Operations,
LLC and Beacon Investment Corporation, related to the Company’s corporate
headquarters and an adjacent office building in Charlotte, North Carolina.

2. Lease Agreement, dated as of December 15, 2000, between the Company and
Harrison Limited Partnership One, related to the Snyder Production Center in
Charlotte, North Carolina and a distribution center adjacent thereto. The
Company reserves the right to assign this lease to a Subsidiary.

3. Lease Agreement, dated as of January 3, 2011, between the Company and
Crown-Raleigh III, LLC, related to the Borrower’s sales distribution facility in
Clayton, North Carolina. The Company reserves the right to assign this lease to
a Subsidiary.

4. Lease Agreement, dated as of January 13, 2011, between the Company and DCT
Mid South Logistics V LP, related to the Company’s sales distribution facility
in LaVergne, Tennessee. The Company reserves the right to assign this lease to a
Subsidiary.

5. Lease Agreement, dated as of June 11, 2015, between CCBCC Operations, LLC and
CK-Childress Klein #8(A) Limited Partnership, related to the Company’s call
center in Charlotte, North Carolina.

6. Lease Agreement, dated as of October 28, 2016, between CCBCC Operations, LLC
and Graham O’Kelly Partnership, related to the Company’s distribution facility
in Bishopville, South Carolina.



--------------------------------------------------------------------------------

SCHEDULE 8E

ACTIONS PENDING

None



--------------------------------------------------------------------------------

SCHEDULE 8J

LITIGATION

None



--------------------------------------------------------------------------------

SCHEDULE 8K

TAX CLAIMS

None



--------------------------------------------------------------------------------

SCHEDULE 8L

SUBSIDIARIES AND MATERIAL SUBSIDIARIES

 

Entity’s Legal Name

  

Incorporated/

Organized

  

Ownership By

   Percent
Owned Material Subsidiaries:          CCBCC Operations, LLC    DE    Coca-Cola
Consolidated, Inc.    100% CCBC of Wilmington, Inc.    DE    Piedmont Coca-Cola
Bottling Partnership    100% Coca-Cola Ventures, Inc.    DE    Coca-Cola
Consolidated, Inc.    100% Piedmont Coca-Cola Bottling Partnership    DE   
Coca-Cola Ventures, Inc.    77% Red Classic Transportation Services, LLC    NC
   Red Classic Services, LLC    100% Tennessee Soft Drink Production Company   
TN    CCBCC Operations, LLC    100% Other Subsidiaries:          CCBCC, Inc.   
DE    Coca-Cola Consolidated, Inc.    100% Chesapeake Treatment Company, LLC   
NC    CCBCC Operations, LLC    100% Consolidated Beverage Co.    DE    Coca-Cola
Consolidated, Inc.    100% Consolidated Real Estate Group, LLC    NC   
Coca-Cola Consolidated, Inc.    100% Data Ventures, Inc.    NC    Coca-Cola
Consolidated, Inc.    100% Heath Oil Co., Inc.    SC    CCBCC Operations, LLC   
100%



--------------------------------------------------------------------------------

Entity’s Legal Name

  

Incorporated/

Organized

  

Ownership By

   Percent
Owned TXN, Inc.    DE    Data Ventures, Inc.    100% Swift Water Logistics, Inc.
   NC    Coca-Cola Consolidated, Inc.    100% Data Ventures Europe, BV   
Netherlands    Data Ventures, Inc.    100% Equipment Reutilization Solutions,
LLC    NC    CCBCC Operations, LLC    100% Red Classic Services, LLC    NC   
Coca-Cola Consolidated, Inc.    100% Red Classic Equipment, LLC    NC    Red
Classic Services, LLC    100% Red Classic Transit, LLC    NC    Red Classic
Transportation Services, LLC    100% Red Classic Contractor, LLC    NC    Red
Classic Transportation Services, LLC    100%

 

2



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF FIXED RATE SHELF NOTE

COCA-COLA CONSOLIDATED, INC.

[            ]% Senior Note, Series         , Due [                    ,
            ]

No. [            ]

PPN[                             ]

ORIGINAL PRINCIPAL AMOUNT:

ORIGINAL ISSUE DATE:

INTEREST RATE:

INTEREST PAYMENT DATES:

FINAL MATURITY DATE:

PRINCIPAL PREPAYMENT DATES AND AMOUNTS:

For Value Received, the undersigned, COCA-COLA CONSOLIDATED, INC. (the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [                        ], or registered
assigns, the principal sum of [                                        
        ] Dollars [on the Final Maturity Date specified above (or so much
thereof as shall not have been prepaid),] [, payable on the Principal Prepayment
Dates and in the amounts specified above, and on the Final Maturity Date
specified above in an amount equal to the unpaid balance of the principal
hereof,] with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the Interest Rate per annum
specified above if no Event of Default has occurred and is continuing, payable
on each Interest Payment Date specified above and on the Final Maturity Date
specified above, commencing with the Interest Payment Date next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) on the unpaid balance hereof at the Default Rate (as defined in the Note
Purchase Agreement referred to below) if an Event of Default has occurred and is
continuing, and to the extent permitted by law on any overdue payment of
interest and any Yield-Maintenance Amount (as defined in the Note Purchase
Agreement referred to below), payable at the Default Rate on each Interest
Payment Date as aforesaid (or, at the option of the registered holder hereof, on
demand).

Payments of principal of, interest on and any Yield-Maintenance Amount with
respect to this Note are to be made in lawful money of the United States of
America at such place as the holder of this Note shall have designated by
written notice to the Company as provided in the Note Purchase Agreement
referred to below.

This Note is one of a series of senior Shelf Notes (the “Notes”) issued pursuant
to the Note Purchase and Private Shelf Agreement, dated as of January 23, 2019
(as from time to time amended, the “Note Purchase Agreement”), among the
Company, MetLife Investment Advisors, LLC and the respective Purchasers named
therein and is entitled to the benefits thereof. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer in accordance with the
terms of the Note Purchase Agreement accompanied by a written instrument of
transfer duly executed, by the registered holder hereof or such holder’s
attorney duly authorized in writing, a new Note for a like principal amount will
be issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Yield-Maintenance Amount) and with the effect provided
in the Note Purchase Agreement.

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAW OF SUCH STATE IN
ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

COCA-COLA CONSOLIDATED, INC. By:  

                                  

Name: Title:

 

EXHIBIT A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF FLOATING RATE SHELF NOTE

COCA-COLA CONSOLIDATED, INC.

Floating Rate Senior Note, Series         , Due [                    ,
            ]

No. [            ]

PPN[                                 ]

ORIGINAL PRINCIPAL AMOUNT:

ORIGINAL ISSUE DATE:

FLOATING RATE MARGIN:

INTEREST PERIOD AND INTEREST PAYMENT DATES:

FINAL MATURITY DATE:

PRINCIPAL PREPAYMENT DATES AND AMOUNTS:

For Value Received, the undersigned, COCA-COLA CONSOLIDATED, INC. (the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [                        ], or registered
assigns, the principal sum of [                                         ]
Dollars [on the Final Maturity Date specified above (or so much thereof as shall
not have been prepaid),] [, payable on the Principal Prepayment Dates and in the
amounts specified above, and on the Final Maturity Date specified above in an
amount equal to the unpaid balance of the principal hereof,] with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at a rate per annum equal to the sum of LIBOR (as
determined from time to time for the Interest Period specified above) plus the
Floating Rate Note Margin specified above if no Event of Default has occurred
and is continuing, payable on each Interest Payment Date specified above and on
the Final Maturity Date specified above, commencing with the Interest Payment
Date next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) on the unpaid balance hereof at the Default Rate
(as defined in the Note Purchase Agreement referred to below) if an Event of
Default has occurred and is continuing, and to the extent permitted by law on
any overdue payment of interest and any Prepayment Premium and Breakage Amount
(each as defined in the Note Purchase Agreement referred to below), payable at
the Default Rate on each Interest Payment Date as aforesaid (or, at the option
of the registered holder hereof, on demand).

Payments of principal of, interest on and any Prepayment Premium or Breakage
Amount with respect to this Note are to be made in lawful money of the United
States of America at such place as the holder of this Note shall have designated
by written notice to the Company as provided in the Note Purchase Agreement
referred to below.

This Note is one of a series of senior Shelf Notes (the “Notes”) issued pursuant
to the Note Purchase and Private Shelf Agreement, dated as of January 23, 2019
(as from time to time amended, the “Note Purchase Agreement”), among the
Company,



--------------------------------------------------------------------------------

MetLife Investment Advisors, LLC and the respective Purchasers named therein and
is entitled to the benefits thereof. Unless otherwise indicated, capitalized
terms used in this Note shall have the respective meanings ascribed to such
terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer in accordance with the
terms of the Note Purchase Agreement accompanied by a written instrument of
transfer duly executed, by the registered holder hereof or such holder’s
attorney duly authorized in writing, a new Note for a like principal amount will
be issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Prepayment Premium and Breakage Amount) and with the
effect provided in the Note Purchase Agreement.

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAW OF SUCH STATE IN
ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

COCA-COLA CONSOLIDATED, INC. By:  

                          

  Name:   Title:

 

EXHIBIT A-2-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF FUNDS DELIVERY INSTRUCTION]

[Company’s Letterhead]

[List Purchasers]

c/o MetLife Investment Advisors, LLC

One MetLife Way

Whippany, New Jersey 07981

Attention: Director, Private Placements

Re: Funds Delivery Instruction

Ladies and Gentlemen:

As contemplated by paragraph 3F of the Note Purchase and Private Shelf
Agreement, dated as of January 23, 2019, between us, the undersigned hereby
instructs you to deliver, on the Closing Day, the proceeds of the Notes in the
manner required by paragraph 3F to the undersigned’s account identified below:

Account Name:

Account No:

Bank:

Bank City & State:

Bank ABA No:

Reference:

This instruction has been executed and delivered by an authorized representative
of the undersigned.

 

Very truly yours, COCA-COLA CONSOLIDATED, INC. By:  

             

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REQUEST FOR PURCHASE

COCA-COLA CONSOLIDATED, INC.

Reference is made to the Note Purchase and Private Shelf Agreement (the
“Agreement”), dated as of January 23, 2019 between COCA-COLA CONSOLIDATED, INC.
(the “Company”), on the one hand, and METLIFE INVESTMENT ADVISORS, LLC
(“MetLife”) and each MetLife Affiliate which becomes party thereto, on the other
hand. Capitalized terms used and not otherwise defined herein shall have the
respective meanings specified in the Agreement.

Pursuant to paragraph 2B(4) of the Agreement, the Company hereby makes the
following Request for Purchase:

 

  1.

Aggregate principal amount of

the Shelf Notes covered hereby

(the “Notes”)                         $                     1

 

  2.

[Fixed/Floating] Interest Rate

[For Fixed Rate Notes Only: Interest Payment Period:                         ]2

[For Floating Rate Notes Only: Interest Period:                         ]3

[For Floating Rate Notes Only: Prepayment Premium:                         ]

[For Floating Rate Notes Only: Floating Rate Notice Provider:
                        ]

 

  3.

Individual specifications of the Notes:

 

Principal

Amount

  

Final

Maturity

Date

  

Principal

Prepayment

Dates and

Amounts

  

Interest

Payment

Period

         [        ] in arrears

 

  4.

Use of proceeds of the Notes:                                          
                                                            

 

  5.

Proposed day for the closing of the purchase and sale of the Notes:

 

  6.

The purchase price of the Notes is to be transferred to:

 

Name and Address

and ABA Routing

Number of Bank

  

Number of

Account

 

 

1 

Minimum principal amount of $10,000,000.

2 

Quarterly or semi-annually in arrears.

3 

One, three or six months in arrears.



--------------------------------------------------------------------------------

7. The Schedules to the Agreement to be updated in connection with the issuance
of the Notes are restated in full, in the form attached hereto (the “Updated
Schedules”), and marked to show changes from the existing corresponding
Schedules to the Agreement.

8. The Company certifies that (a) after incorporating the information, if any,
contained in the Updated Schedules, the representations and warranties contained
in paragraph 8 of the Agreement are true in all material respects on and as of
the date of this Request for Purchase and (b) that there exists on the date of
this Request for Purchase no Event of Default or Default.

9. The Issuance Fee to be paid pursuant to the Agreement on the Closing Day will
be $__________.

Dated:

 

COCA-COLA CONSOLIDATED, INC. By:  

                     

  Name:   Title:

[ATTACH UPDATED SCHEDULES]

 

EXHIBIT C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CONFIRMATION OF ACCEPTANCE

Reference is made to the Note Purchase and Private Shelf Agreement (the
“Agreement”), dated as of January 23, 2019 between COCA-COLA CONSOLIDATED, INC.
(the “Company”), on the one hand, and METLIFE INVESTMENT ADVISORS, LLC
(“MetLife”) and each MetLife Affiliate which becomes party thereto, on the other
hand. Capitalized terms used and not otherwise defined herein shall have the
respective meanings specified in the Agreement.

MetLife or the MetLife Affiliate which is named below as a Purchaser of Notes
hereby confirms the representations as to such Notes set forth in paragraph 9 of
the Agreement, and agrees to be bound by the provisions of paragraphs 2B(6) and
2B(8) of the Agreement relating to the purchase and sale of such Notes and by
the provisions of the second sentence of paragraph 11A of the Agreement.

Pursuant to paragraph 2B(6) of the Agreement, an Acceptance with respect to the
following Accepted Notes is hereby confirmed:

 

I.

Accepted Notes: Aggregate principal amount $

 

  (A)

(a) Name of Purchaser:

(b) Principal amount:

(c) Final maturity date:

(d) [Principal prepayment dates and amounts:]

(e) [Fixed interest rate] [Floating Rate Note Margin:]

(f) [Fixed Rate interest payment period: [                    ] in arrears]

[Floating Rate Interest Period: [                 months in arrears]]

(g) [Floating Rate LIBOR Floor: [                ]]

(h) [Prepayment Premium:]4

(i) [Floating Rate Notice Provider:                     ]

(j) Payment and notice instructions: As set forth on attached

        Purchaser Schedule

 

  (B)

(a) Name of Purchaser:

(b) Principal amount:

(c) Final maturity date:

(d) [Principal prepayment dates and amounts:]

(e) [Fixed interest rate] [Floating Rate Note Margin:]

(f) [Fixed Rate interest payment period: [                    ] in arrears]

[Floating Rate Interest Period: [                 months in arrears]]

(g) [Floating Rate LIBOR Floor: [                ]]

(h) [Prepayment Premium:]5

(i) [Floating Rate Notice Provider:                     ]

 

 

 

4 

For Floating Rate Notes only.

5 

For Floating Rate Notes only.



--------------------------------------------------------------------------------

(j) Payment and notice instructions: As set forth on attached

            Purchaser Schedule

[(C), (D)        same information as above.]

II. Closing Day:

III. Issuance Fee:

Dated:

 

[METLIFE INVESTMENT ADVISORS, LLC] By  

 

  Vice President [METLIFE AFFILIATE] By  

 

  Vice President

 

Acknowledged and Agreed: COCA-COLA CONSOLIDATED, INC.

By:  

 

Name:  

 

Title:  

 

  [ATTACH PURCHASER SCHEDULES]

 

EXHIBIT D-2



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF COMPLIANCE CERTIFICATE]

To: [List Purchasers]

This Compliance Certificate is furnished pursuant to that certain Note Purchase
and Private Shelf Agreement dated as of January 23, 2019 (as amended, modified,
renewed or extended from time to time, the “Agreement”) between COCA-COLA
CONSOLIDATED, INC. (the “Company”), on the one hand, and METLIFE INVESTMENT
ADVISORS, LLC (“MetLife”) and each MetLife Affiliate which becomes party
thereto, on the other hand. Unless otherwise defined herein, capitalized terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected Chief Financial Officer of the Company;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Company’s compliance with certain covenants of the Agreement, all
of which data and computations are true, complete and correct.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this [            ] day
of [                    ], 20[        ].

[Signature page to follow]



--------------------------------------------------------------------------------

COCA-COLA CONSOLIDATED, INC. By  

 

  Chief Financial Officer